
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1



STOCK PURCHASE AGREEMENT
BY AND BETWEEN
HEALTH NET, INC.
AND
FLORIDA HEALTH PLAN HOLDINGS II, L.L.C.


    This STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as
of January 19, 2001, by and between Health Net, Inc., a Delaware corporation
("Seller"), and Florida Health Plan Holdings II, L.L.C., a Florida limited
liability company ("Purchaser").

    WHEREAS, Seller is the sole stockholder of all of the outstanding shares of
capital stock of Foundation Health, A Florida Health Plan, Inc., a Florida
corporation (the "Company"), which operates a health maintenance organization in
the State of Florida;

    WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to
sell to Purchaser, all of the issued and outstanding shares of capital stock of
the Company (the "Shares") subject to the terms and conditions of this
Agreement;

    WHEREAS, contemporaneous with the Closing (as defined below), (i) the
Company and Seller or appropriate affiliates thereof will enter into one or more
vendor agreements to provide pharmaceutical rebate processing (for a mutually
agreeable appropriate transitional period only), and mental health benefits to
persons insured by the Company (for a period of up to one (1) year after the
Closing) (together, the "Vendor Agreements"), (ii) the Company and Seller or an
appropriate affiliate thereof will enter into a transitional services agreement
to provide data network and other transitional services to the Company for a
period of up to 90 days after the Closing (collectively, the "Transitional
Services Agreement"), and (iii) the Company and Seller or an appropriate
affiliate thereof will enter into the Indemnity Health Insurance Agreement (as
defined below) relating to the indemnity contracts associated with the Company's
business in Florida (the Vendor Agreements, the Transaction Services Agreement,
and the Indemnity Health Insurance Agreement are collectively referred to as the
"Ancillary Agreements"); and

    NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound hereby, agree as
follows:


ARTICLE I
PURCHASE AND SALE


    Section 1.1. Purchase and Sale. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, Seller shall sell, assign, transfer
and deliver to Purchaser, and Purchaser shall purchase from Seller, the Shares,
free and clear of all options, pledges, security interests, liens or other
encumbrances or restrictions on voting or transfer ("Encumbrances"), other than
restrictions imposed by Federal or state securities laws.

    Section 1.2. Purchase Price. The purchase price for the Shares shall be an
amount equal to Forty Eight Million and No/100 Dollars ($48,000,000) adjusted at
Closing (i) by subtracting the Subscriber Decrease, if any, (ii) by adding the
Subscriber Increase, if any, and (iii) by subtracting the amount equal to the
product of (x) $1,000 and (y) the number of Broward County Medicare
Beneficiaries enrolled with the Company in excess of 29,000 as of the Closing
Date (as so adjusted, the "Purchase Price"). Purchaser shall pay the Purchase
Price as follows:

    (a) Within (i) one (1) business day after the full execution of this
Agreement by the parties, Purchaser shall wire transfer in immediately available
funds to the law firm of McDermott, Will & Emery (the "Escrow Agent"), the sum
of Five Hundred Thousand and No/100 Dollars

--------------------------------------------------------------------------------

($500,000.00) (the "Initial Deposit") and (ii) simultaneously with the delivery
of the Commitment Letter and the Equity Commitment, as defined below, the sum of
Five Hundred Thousand and No/100 Dollars ($500,000.00) (the "Second Deposit").
The Initial Deposit and the Second Deposit shall be collectively referred to as
the "Deposit," which term shall include all interest accrued thereon. The
Deposit shall be held by the Escrow Agent in escrow in accordance with the terms
of this Agreement and the escrow agreement (the "Escrow Agreement") attached
hereto as Exhibit 1.2(a). Seller, Purchaser and Escrow Agent shall execute the
Escrow Agreement simultaneously with the execution of this Agreement. At the
Closing, the Escrow Agent shall pay the Deposit to Seller by wire transfer in
immediately available funds to an account designated by Seller and Purchaser
shall receive a credit in the amount of the Deposit against the Closing Payment
(as defined below) due Seller at Closing. In all other cases, the Escrow Agent
shall only disburse the Deposit as set forth in this Agreement and the Escrow
Agreement.

    (b) Twenty Three Million and No/100 Dollars ($23,000,000.00) of the Purchase
Price (less the credit due Purchaser for the Deposit paid to Seller at Closing
pursuant to Section 1.2(a)), shall be paid by Purchaser to Seller at Closing by
wire transfer in immediately available funds to an account designated by Seller
(the "Closing Payment").

    (c) The remaining balance of the Purchase Price (the "Deferred Payment")
shall be paid by Purchaser to Seller by delivery at Closing of a promissory note
bearing interest at eight percent (8%) per annum in the original principal
amount of the Deferred Payment from Purchaser in favor of Seller with interest
payable annually, principal payable in five (5) equal annual installments and
otherwise in the form attached hereto as Exhibit 1.2(c) (the "Promissory Note").
The amount due under the Promissory Note shall be subject to adjustment as set
forth in this Agreement. Purchaser's obligations under the Promissory Note shall
be secured by (i) a pledge of the membership interests of the Purchaser and the
Shares in favor of Seller including certain negative covenants restricting the
Purchaser's use and disposition of the Shares and its membership interests and
the Company's membership (i.e., enrollees and covered dependents) and assets
which shall be incorporated in the terms of the security agreement which shall
be made pursuant to the terms of the stock pledge agreement (the "Stock Pledge
Agreement") attached hereto as Exhibit 1.2(c)(i), which Stock Pledge Agreement
shall be properly executed by Purchaser and delivered to Seller at Closing,
together with the stock certificates evidencing the Shares, duly endorsed in
blank or accompanied by stock powers duly executed in blank, and (ii) a security
interest in all of the Purchaser's assets in favor of the Seller (the "Security
Agreement") attached hereto as Exhibit 1.2(c)(ii), which Security Agreement
shall be properly executed by the Purchaser, as appropriate, and delivered to
Seller at Closing, together with appropriate financing statements, and any other
documents necessary to perfect the security interest of Seller, all duly
executed by the Purchaser. Purchaser shall pay at Closing any applicable
documentary stamp taxes and intangible taxes due with respect to the Promissory
Note, Stock Pledge Agreement and the Security Agreement. Purchaser shall pay all
costs and expenses relating to the filing of the financing statements, and any
other documents necessary to perfect the security interest of Seller. Purchaser
acknowledges and agrees the rights of Seller to pursue its rights and remedies
under the Promissory Note, the Stock Pledge Agreement and/or the Security
Agreement are in addition to any and all other rights or remedies of Seller as
provided under this Agreement or applicable law in connection with Purchaser's
breach of any of the terms and provisions of this Agreement, including, without
limitation, Purchaser's failure to pay the sums due under the Promissory Note.

    Section 1.3. Closing Amounts.

    (a) Immediately prior to the Closing, (i) Purchaser, at its sole cost and
expense (in addition to the payment of the Purchase Price), shall contribute
such amount of capital or assets to the Company, if any, as is required by the
Florida Department of Insurance ("DOI"), in order to obtain DOI approval of the
purchase of the Shares by Purchaser as contemplated by this

2

--------------------------------------------------------------------------------

Agreement (exclusive of any capital or assets contributed by Seller as provided
under clause (ii) of this subsection), and (ii) Seller, at its sole cost and
expense, shall contribute such amount of capital or assets to the Company, if
any, such that the Company has the required minimum statutory surplus as of the
Closing as determined in accordance with Section 641.225, F.S. (2000).

    (b) Seller, in consultation with the Purchaser, shall prepare a new
Schedule 2.27 which is mutually agreed upon showing the estimated Miami-Dade
Medicare Subscribers and South Florida Medicaid Subscribers as of the first day
of the month which includes the Effective Time based on all information known at
such time. Seller shall deliver a copy of this revised Schedule 2.27 to
Purchaser at or prior to Closing. If the number of Miami-Dade Medicare
Subscribers shown on the revised Schedule 2.27 exceeds the number of Miami-Dade
Medicare Subscribers on the initial Schedule 2.27, an amount equal to such
excess number of subscribers multiplied by $1,000 shall be the "Miami-Dade
Subscriber Increase". If the number of Miami-Dade Medicare Subscribers shown on
the revised Schedule 2.27is less than the number of Miami-Dade Medicare
Subscribers shown on the initial Schedule 2.27, the reduction in the number of
subscribers multiplied by $1,000 shall be the "Miami-Dade Subscriber Decrease."
If the number of South Florida Medicaid Subscribers shown on the revised
Schedule 2.27 exceeds the number of South Florida Medicaid Subscribers on the
initial Schedule 2.27, an amount equal to such excess multiplied by $250 shall
be the "South Florida Subscriber Increase". If the number of South Florida
Medicaid Subscribers shown on the revised Schedule 2.27 is less than the number
of South Florida Medicaid Subscribers on the initial Schedule 2.27, the
reduction in the number of subscribers multiplied by $250 shall be the "South
Florida Subscriber Decrease". At Closing the amount determined by
combining(i) either the Miami-Dade Subscriber Increase or the Miami-Dade
Subscriber Decrease and (ii) either the South Florida Subscriber Increase or the
South Florida Subscriber Decrease, shall, for purposes of the adjustments
required pursuant to Section 1.2(i) and Section 1.2(ii), respectively, be the
"Subscriber Increase" if such amount is positive or the "Subscriber Decrease" if
such amount is negative.

    Section 1.4. Post-Closing Adjustments for Pre-Closing Unpaid Claims and
Unused Balance of Premium Deficiency Reserve.

    (a) Seller, in consultation with the Purchaser, shall prepare and deliver to
purchaser at or prior to Closing an estimated balance sheet (the "Closing
Balance Sheet") of the Company as of the close of business on the day preceding
the Closing Date (the "Effective Time") in accordance with statutory accounting
principals pursuant to Florida Statutes Chapter 641 (2000) ("SAP") which is
reasonably acceptable to Purchaser. The Closing Balance Sheet shall include a
Pre-Closing Unpaid Claims reserve, Minimum Surplus and Statutory Surplus (as
those terms are hereinafter defined) that are reasonably acceptable to Purchaser
based upon the information available at the Effective Time and in accordance
with this Agreement.

    (b) For purposes of this Agreement "Pre-Closing Unpaid Claims" shall mean
the sum of the following balance sheet accounts of the Company determined in
accordance with SAP using methods within the then existing range of generally
accepted industry practices and consistent with the Company's past practices:
(i) the account for incurred but not reported claims of the Company ("IBNR
Claims") that are incurred prior to the Closing Date which account shall be
established as of December 31, 2000 in the amount of Eighty Three Million and
No/Dollars ($83,000,000.00) and maintained with the same actuarially equivalent
margin through the Closing Date as determined by the Seller's and Purchaser's
actuaries (the "IBNR Account Balance") for the payment of the IBNR Claims and
(ii) the account for reported claims of the Company that are received by the
Company prior to the Closing Date but are unpaid as of the Closing Date. For
purposes of this Agreement "Statutory Surplus" shall mean the amount of surplus
determined in accordance with SAP using methods within the existing range of
generally accepted industry practices and consistent with the Company's past
practices which is used to determine compliance with the minimum surplus
requirements of Section 641.225, Florida Statutes (2000). For purposes of this
Agreement

3

--------------------------------------------------------------------------------

"Minimum Surplus" means the lowest amount of Statutory Surplus a health
maintenance organization can have pursuant to the requirements of
Section 641.225, Florida Statutes (2000).

    (c) To the extent that an amount equal to the sum of (i) the aggregate
amount chargeable against the reserve for Pre-Closing Unpaid Claims which is
actually paid for the one year period after the Closing Date (1) in the ordinary
course by the Company, (2) in a manner that is consistent with past practices of
the Company, and (3) substantially in accordance with the terms of the Company's
provider and membership contracts in force at the time the services were
rendered (with the amount actually paid not to include any amounts paid in
excess of the rates which were provided in such contracts), plus (ii) an
actuarially determined and mutually agreed upon reserve of up to three percent
(3%) of such amount for unpaid items that will be chargeable against the reserve
for Pre-Closing Unpaid Claims at the end of such one year period after Closing
(such amount, the "Paid Claims Amount") exceeds the reserve for Pre-Closing
Unpaid Claims as stated on the Closing Balance Sheet; the Seller shall pay to
Purchaser the amount by which the Paid Claims Amount exceeds the reserve for the
Pre-Closing Unpaid Claims as stated on the Closing Balance Sheet with interest
at the rate of six percent (6%) per annum from the Closing Date. To the extent
that the Paid Claims Amount is less than the reserve for the Pre-Closing Unpaid
Claims as stated on the Closing Balance Sheet, then Purchaser shall pay to
Seller the amount by which the reserve for the Pre-Closing Unpaid Claims as
stated on the Closing Balance Sheet exceeds the Paid Claims Amount with interest
at the rate of six percent (6%) per annum from the Closing Date. For purposes of
this Agreement, payments, made in the ordinary course by the Company and in a
manner and amount that is consistent with past practices of the Company, to
providers for services under a capitated provider network (the "Network")
contract can be charged against the reserve for Pre-Closing Unpaid Claims and
shall be included in the Paid Claims Amount if (i) the service was rendered
prior to the termination date of the related Network's agreement with the
Company, (ii) the Network's contract with the Company effectively terminated
prior to the Closing Date and (iii) the provider was under contract with the
Network, and not with the Company, at the time the service was rendered;
provided, that in any event the amount so paid, together with any amount
previously received by the provider for such services, is not greater than the
amount due the provider under his, her or its contract with the Network or a
lesser amount if permitted by the DOI.

    (d) In calculating the Paid Claims Amount, any and all amounts received or
recoverable by the Company for stop-loss, insurance receipts, reinsurance,
coordination of benefits, subrogation claims and any other amounts received or
recoverable from insurers relating to such claims (collectively "Stop-Loss
Amounts") shall be credited against (and be deemed to reduce) the amount
actually paid by the Company. Purchaser also agrees that, after the Closing, the
Company shall not treat the processing, adjudication or payment of any of the
Pre-Closing Unpaid Claims with standards that are different from the standards
used for processing, adjudicating and paying of the Company's claims incurred
after the Closing Date. For purposes of this Agreement amounts "recoverable" by
the Company with respect to stop-loss, insurance receipts, reinsurance,
coordination of benefits, subrogation claims and any other amounts shall include
any payments to which the Company: (a) has a reasonable expectation of receipt
with the passage of time, with or without action by the Company or (b) would
have otherwise been entitled but for an act or omission by the Company.

    (e) The Company will be solely responsible for the administration and direct
payment to the appropriate recipients of all Paid Claims Amounts; provided,
however, that this Section 1.4(e) shall not limit Seller's obligation pursuant
to Section 1.4(c) for the amount, if any, by which the Paid Claims Amount
exceeds the Pre-Closing Unpaid Claims.

    (f)  Concurrent with the settlement of the Pre-Closing Unpaid Claims as set
forth above, the Company shall assign to Seller without recourse any and all
rights of the Company with respect

4

--------------------------------------------------------------------------------

denials of claims and payments (the "Denied Recoveries") under any rights of the
Company related to, arising under or resulting from subrogation, reinsurance,
stop-loss, coordination of benefits or any other similar laws, contracts or
arrangements and pertaining to the Pre-Closing Unpaid Claims. With respect to
the Denied Recoveries, Purchaser shall cause the Company to constitute and
appoint Seller as its true and lawful attorney, with full power of substitution,
in the name of the Company, but on behalf of, the sole benefit of and at the
sole cost and expense of Seller, to institute and prosecute, in the name of the
Company or otherwise, all proceedings which the Seller may deem proper in order
to receive, collect, assert or enforce any claim, right, interest or title of
any kind in or to the Denied Recoveries, to defend and compromise any and all
actions, suits or proceedings in respect thereof, and to do all such acts and
things and execute any instruments in relation thereto as the Seller shall deem
advisable. Purchaser shall cause the Company to authorize the Seller to endorse
or assign without recourse any instrument, contract or chattel paper relating to
the Denied Recoveries. The foregoing appointment shall be coupled with an
interest and shall be irrevocable and perpetual and shall not be terminated by
any act of the Company, Purchaser or their respective successors and assigns, by
operation of law or by the occurrence of any other event or in any other manner.

    (g) During the one (1) year period after the Closing Date, Purchaser shall
deliver monthly to Seller a certificate which shall certify to Seller, in
reasonable detail, the Paid Claims Amount, the Denied Recoveries and the
Stop-Loss Amount, along with an analysis of such amounts compared to the reserve
for Pre-Closing Unpaid Claims as stated on the Closing Balance Sheet, and use
commercially reasonably efforts to include an analysis of the possible under- or
over-funding of the Minimum Surplus and Statutory Surplus. Within thirty
(30) days of the last day of the one (1) year period after the Closing Date,
Purchaser shall deliver to Seller a certificate (the "Final Certificate") which
shall certify to Seller, in reasonable detail (i) the final Paid Claims Amount,
(ii) the Stop-Loss Amount, (iii) the Company's Minimum Surplus and (iv) the
balance of the Company's Statutory Surplus; all such amounts to be determined as
of the Closing Date based on information which is available at the end of such
one (1) year period after the Closing Date (except that for purposes of
calculating the Statutory Surplus the IBNR Account Balance as stated on the
Closing Balance Sheet shall be used), without regard to the balances of the
Company's Statutory Surplus and the Company's Minimum Surplus as stated on the
Closing Balance Sheet. Purchaser shall make available the books and records of
the Company to Seller for its reasonable review in connection therewith.

    (h) To the extent the Final Certificate shows that the Company's Statutory
Surplus exceeded the Company's Minimum Surplus on the Closing Date, Purchaser
shall pay to Seller an amount equal to such excess together with interest on
such amount at eight percent (8%) per annum from the Closing Date to the date of
payment. In the event the Final Certificate shows that the Company's Minimum
Surplus exceeded the Company's Statutory Surplus on the Closing Date, the
Purchaser shall reduce the principal balance of the Promissory Note by an amount
equal to such excess together with interest on such amount at eight percent (8%)
per annum from the Closing Date to the date of such reduction.

    (i)  If within twenty (20) days thereafter Seller gives notice to Purchaser
that it disputes any of Purchaser's determinations reflected in the Final
Certificate, which notice shall specify the amounts Seller believes should be
reflected on the Final Certificate in reasonable detail along with an analysis
of the determinations which it disputes (the "Seller Notice"), the parties shall
confer with regard to the matter and an appropriate adjustment shall be made to
the amounts due or payable as described in the Final Certificate, as agreed upon
by the parties. If the parties are unable to agree on an appropriate adjustment,
a firm of independent certified public accountants of recognized standing (the
"Accountants"), whose decision on the matter shall be binding on the parties,
shall be designated by agreement between Seller and Purchaser. If Seller and
Purchaser

5

--------------------------------------------------------------------------------

fail to agree on the selection of the Accountants, the Accountants shall be
selected by mutual agreement of each of Purchaser's and Seller's outside
independent auditors). The Accountants shall calculate the net amount due to
Seller or Purchaser under Section 1.4(c) and Section 1.4(h) based on the Final
Certificate (the "Purchaser Amount") and the Seller Notice (the "Seller Amount")
using the determinations set forth in the Final Certificate and the Seller
Notice. The Accountants shall also conduct such analysis as they deem
appropriate during a period not to exceed forty-five (45) days after they are
selected to make the determinations pursuant to this Section 1.4(i) and shall
issue their decision (which shall be rendered in writing and shall specify the
reasons for the decision) within fifteen (15) days after the conclusion of their
analysis. The Accountants' decision shall include a determination of the amounts
which they have determined should have been reflected on the Final Certificate,
except that the decision shall not adjust any items which were equal on the
Final Certificate and the Seller's Notice, and a determination of the net amount
due to Seller or Purchaser under Section 1.4(c) and Section 1.4(h) (the
"Accountants' Amount"). In the event the Accountants' Amount is within the range
of the Purchaser Amount and the Seller Amount, the fees and expenses of the
Accountants shall be paid equally by the parties. In the event the Accountants'
Amount is more favorable to the Purchaser than both the Seller Amount and the
Purchaser Amount, the Seller shall pay the fees and expenses of the Accountants.
In the event the Accountants' Amount is more favorable to the Seller than both
the Seller Amount and the Purchaser Amount, the Purchaser shall pay the fees and
expenses of the Accountants. Each party shall make available to the other party
such work papers as may be reasonably necessary to calculate the adjustment
under this Section 1.4.

    (j)  Amounts payable pursuant to Section 1.4(c) and Section 1.4(h) shall, if
not disputed by Seller pursuant to Section 1.4(i), be paid within three
(3) business days after the earlier of (i) the expiration of the twenty (20) day
period described in Section 1.4(i) or (ii) the date on which the Seller delivers
written notice to Purchaser that it waives its right to dispute the Final
Certificate. In the event Seller gives notice to Purchaser that it disputes any
of the determinations reflected in the Final Certificate pursuant to
Section 1.4(i), any undisputed amounts (including the undisputed portion of any
disputed amount) shall be paid as provided in the preceding sentence and the
disputed portion of any disputed amounts as adjusted upward or downward by the
Accountants' decision, shall be paid within three (3) business days after the
resolution of such dispute pursuant to Section 1.4(i).

    Section 1.5. Closing. The sale and purchase of the Shares contemplated by
this Agreement shall take place at a closing (the "Closing") to be held at the
offices of McDermott, Will & Emery located at 201 South Biscayne Boulevard,
Miami, Florida at 10:00 a.m. EST on, or effective as of, the first day of the
month following the satisfaction or waiver of all conditions to the obligations
of the parties set forth in Article VI or such other place (including via
facsimile), time or date on which Seller and Purchaser may mutually agree in
writing (the day on which the Closing takes place being the "Closing Date");
provided, however, that the execution and delivery of the Promissory Note shall
take place outside the State of Florida at such location as is reasonably
acceptable to the parties.

    Section 1.6. Deliveries at the Closing by Seller. At the Closing, Seller
shall deliver or cause to be delivered to Purchaser:

(a)the stock certificate evidencing the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank;

(b)the duly executed Transitional Services Agreement in substantially the form
attached hereto as Exhibit 1.6(b);

(c)the duly executed Vendor Agreements in substantially the forms attached
hereto as Exhibit 1.6(c);

6

--------------------------------------------------------------------------------

(d)the duly executed Indemnity Health Insurance Agreement in substantially the
form attached hereto as Exhibit 1.6(d); and

(e)all other previously undelivered certificates and other documents required to
be delivered by Seller to Purchaser at or prior to the Closing Date in
connection with the transactions contemplated hereby.

    Section 1.7. Deliveries at the Closing by Purchaser. At the Closing,
Purchaser (and, where applicable, the Company) shall deliver to Seller:

(a)the Closing Payment by wire transfer of immediately available funds to an
account designated by Seller;

(b)the duly executed Promissory Note;

(c)the duly executed Stock Pledge Agreement, together with the stock
certificates evidencing the Shares, duly endorsed in blank or accompanied by
stock powers duly executed in blank and appropriate financing statements, and
other documents necessary to perfect the security interest of Seller therein;

(d)the duly executed Security Agreement, together with appropriate financing
statements, and any other documents necessary to perfect the security interest
of Seller therein;

(e)the duly executed Transitional Services Agreement;

(f)the duly executed Vendor Agreements;

(g)the duly executed Indemnity Health Insurance Agreement; and

(h)all other previously undelivered certificates and other documents required to
be delivered by Purchaser to Seller at or prior to the Closing Date in
connection with the transactions contemplated hereby.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLER


    Seller represents and warrants to Purchaser as follows:

    Section 2.1. Organization. Each of Seller and the Company is a corporation
duly organized, validly existing and in good standing under the corporate laws
of the jurisdiction of its incorporation and any other jurisdiction where its
business or activities require that it qualify to do business.

    Section 2.2. Capitalization. Section 2.2 of the written statement delivered
by Seller to Purchaser at or prior to the execution of this Agreement (the
"Seller's Disclosure Schedule") sets forth the authorized, issued and
outstanding shares of capital stock of the Company. All the outstanding shares
of capital stock of the Company are validly issued, fully paid, nonassessable
and are held beneficially and of record by Seller. There are no existing
(i) rights, warrants, calls, options, subscriptions, agreements or commitments
to issue or sell any shares of common stock or other securities of the Company
or (ii) voting trusts or proxies to which the Company is a party with respect to
the voting of the capital stock of the Company.

    Section 2.3. Ownership of Stock. The Shares are owned by Seller free and
clear of all Encumbrances, other than restrictions imposed by Federal and state
securities laws. Upon the consummation of the transactions contemplated hereby,
Purchaser will acquire from Seller valid and marketable title to the Shares,
free and clear of all Encumbrances, other than any restrictions imposed by
Federal and state securities laws.

7

--------------------------------------------------------------------------------

    Section 2.4. Authorization; Validity of Agreement. Seller has the corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Seller of this Agreement, and the consummation by it of the transactions
contemplated hereby, have been duly authorized by all necessary corporate
action. This Agreement has been duly executed and delivered by Seller and,
assuming due and valid authorization, execution and delivery hereof by
Purchaser, is a valid and binding obligation of Seller, enforceable against it
in accordance with its terms, except that (i) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors' rights generally and
(ii) the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought.

    Section 2.5. Consents and Approvals; No Violations. Except as disclosed in
Section 2.5 of the Seller's Disclosure Schedule and except for (a) approvals or
consents of any court, legislative, executive or regulatory authority or agency
(a "Governmental Entity") under applicable health maintenance and insurance
holding company or other laws and regulations of the federal government and the
State of Florida; (b) applicable requirements under corporation or "blue sky"
laws of the State of Florida, and (c) matters specifically described in this
Agreement, neither the execution or delivery of this Agreement by Seller nor the
consummation by Seller of the transactions contemplated hereby will (i) violate
any provision of the Seller's or the Company's articles of incorporation or
bylaws, (ii) with notice or lapse of time or both, result in the creation or
imposition of a lien which has a Seller Material Adverse Effect (as defined
below), except for such creation or imposition which becomes applicable as a
result of the business or activities in which Purchaser is or proposes to be
engaged or as a result of any acts or omissions by, or the status of any facts
pertaining to, Purchaser, or (iii) violate any material contract to which the
Company or any of its Affiliates is a party. As used in this Agreement, "Seller
Material Adverse Effect" means a material adverse effect upon the transactions
contemplated hereby or any material adverse change in, or material adverse
effect on, the business, financial condition or operations of Company, taken as
a whole; provided, however, that the effects of changes that are generally
applicable to (i) the industries or markets in which the Company operates;
(ii) the United States economy or local economy in which the Company operates;
or (iii) the United States securities markets shall be excluded from the
determination of Seller Material Adverse Effect; and provided, further, that any
adverse effect on the Company resulting from the execution of this Agreement,
the announcement of this Agreement and the transactions contemplated hereby or
any facts or circumstances primarily related to Purchaser shall also be excluded
from the determination of Seller Material Adverse Effect.

    Section 2.6. Financial Statements. Seller has provided Purchaser the
unaudited balance sheet of the Company as of December 31, 1999 and December 31,
2000 and the related unaudited statements of income and retained earnings and
cash flows of the Company for the one (1) year periods ended December 31, 1999
and December 31, 2000 prepared in accordance with United States generally
accepted accounting principles ("GAAP") consistently applied (such financial
statements collectively, the "GAAP Financial Statements"). The unaudited balance
sheets included in the GAAP Financial Statements presents fairly, in all
material respects, the financial position of the Company as of the dates
thereof, and the other related unaudited statements of income and retained
earnings and cash flow included in the GAAP Financial Statements present fairly,
in all material respects, the results of operations of the Company for the
respective periods or as of the respective dates set forth therein, in each case
in accordance with GAAP, except for the absence of footnote disclosures,
statements of cash flow and statements of changes in stockholders' equity, all
of which are required under GAAP, and the items set forth in Section 2.6 of the
Seller's Disclosure Schedule. Seller has provided to Purchaser its financial
statements prepared in accordance with SAP as of the same dates and for the same
periods as the GAAP Financial Statements (collectively, the "SAP Financial
Statements"). All of the SAP Financial Statements have been prepared from the
books and records of the Company in accordance with SAP.

8

--------------------------------------------------------------------------------

Except as set forth in Section 2.6 of the Seller's Disclosure Schedule, the SAP
Financial Statements present fairly, in all material respects and in accordance
with SAP, the admitted assets, liabilities and Statutory Surplus of the Company
and its results of operations and cash flows as of the respective dates and for
the respective periods indicated. The GAAP Financial Statements and SAP
Financial Statements are hereinafter collectively referred to as the "Financial
Statements."

    Section 2.7. Books and Records. The Seller has made available to Purchaser
with a true, correct and accurate copy of the corporate minute books of the
Company.

    Section 2.8. Employment Matters.

    (a) Set forth on Section 2.8(a) of the Seller's Disclosure Schedule attached
hereto is a true and complete list of each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations thereunder ("ERISA"), whether or not
subject to ERISA, and each stock option or stock-based compensation, incentive,
bonus, profit-sharing, savings, deferred compensation, health, medical, dental,
life insurance, disability, accident, supplemental unemployment, retirement or
fringe benefit plan, program, arrangement, agreement or commitment maintained or
contributed to or required to be contributed to by the Seller or the Company or
any of their respective affiliates, with respect to any present or former
employee of the Company ("Employee Benefit Plans").

    (b) Except as described on Section 2.8(b) of the Seller's Disclosure
Schedule attached hereto (the "Company-Sponsored Employee Benefits Plans"), no
Employee Benefit Plan is sponsored or maintained by the Company. Neither the
Seller nor the Company nor any of their Affiliates (nor any employer (whether or
not incorporated) that would be treated together with the Seller or the Company
or any such affiliate as a single employer within the meaning of Section 414 of
the Internal Revenue Code of 1986, as amended (the "Code")), has ever maintained
or contributed to, or had any obligation to contribute to (or borne any
liability with respect to) any "employee pension benefit plan," within the
meaning of Section 3(2) of ERISA, that is a "multiemployer plan," within the
meaning of Section 3(37) of ERISA, or subject to Section 412 of the Code, or
Section 302 or Title IV of ERISA. Each Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code, has, as currently in effect, been
determined to be so qualified by the Internal Revenue Service, and since the
date of each such determination, no event has occurred and no condition or
circumstance has existed that resulted or is likely to result in the revocation
of any such determination. The Company has not incurred, and no event has
occurred and no condition or circumstance exists that could result, directly or
indirectly, in, any unsatisfied liability (including, without limitation, any
indirect, contingent or secondary liability) of the Company under Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA arising in connection
with any employee pension benefit plan covered or previously covered by Title IV
of ERISA or such sections of the Code or ERISA. No asset or property of the
Company is or may be subject to any lien arising under Section 412(n) of the
Code or Section 302(f) of ERISA. The Company has not been, and does not expect
to be, required to provide any security under Section 307 of ERISA or
Section 401(a)(29) or 412(f) of the Code. The Company has complied in all
respects with the applicable requirements of Part 6 of Subtitle B of Title I of
ERISA and Section 4980B of the Code ("COBRA"), and the Company is not subject to
any liability as a result of any failure to administer or operate any "group
health plan" (as defined in COBRA) in compliance with COBRA. Full payment has
been made of all amounts which the Company is required under applicable law or
under any Employee Benefit Plan or any agreement relating to any Employee
Benefit Plan to have paid as contributions or premiums thereunder as of the last
day of the most recent fiscal year of such Employee Benefit Plan ended prior to
the date hereof. No litigation or administrative or other proceeding, audit,
examination or investigation is pending or asserted, or, to the best knowledge
of the Seller, threatened, anticipated or expected to be asserted with respect
to any Employee Benefit Plan or the assets of any such plan (other than routine
claims for

9

--------------------------------------------------------------------------------

benefits arising in the ordinary course). The execution of this Agreement and
the consummation of the transactions contemplated hereby, will not result in any
payment (whether of severance pay or otherwise), "parachute payment" (as such
term is defined in Section 280G of the Code), acceleration, vesting or increase
in benefits to any present or former employee or director of the Company which
could reasonably be expected to have a Seller Material Adverse Effect.
Notwithstanding anything herein to the contrary, the entirety of this
Section 2.8(b) is subject to the exceptions set forth on Section 2.8(b) of the
Seller's Disclosure Schedule attached hereto.

    (c) Set forth on Section 4.4 of the Seller's Disclosure Schedule attached
hereto is an accurate and complete list of all employees of the Company,
including the employee's name, position and date of hire.

    (d) Set forth on Section 2.8(d) of the Seller's Disclosure Schedule attached
hereto is an accurate and complete list of employees with written employment
agreements, severance agreements or retention agreements, including the
employee's name and the amount of any severance and/or retention benefits.

    (e) The Company is not a party to any collective bargaining agreement or
other contract, agreement or understanding with any labor union and no such
agreement is currently being negotiated. To the knowledge of Seller or the
Company's officers, the Company is not engaged in any unfair labor practices.

    Section 2.9. Litigation. Except as disclosed in Section 2.9 of the Seller's
Disclosure Schedule, there is no action, suit, proceeding at law or in equity,
governmental investigation, arbitration or administrative or other proceeding
pending or, to the knowledge of Seller or the Company, any action, suit,
proceeding or investigation threatened, against or affecting the Company. The
Company is not subject to any judgment, order or decree entered in any lawsuit
or proceeding which is reasonably likely to have a Seller Material Adverse
Effect.

    Section 2.10. Taxes. Except as disclosed in Section 2.10 of the Seller's
Disclosure Schedule:

    (a) the Company has (i) timely filed all Tax Returns (as hereinafter
defined) required to be filed by it other than those Tax Returns, the failure of
which to file would not have a Seller Material Adverse Effect, and all such Tax
Returns were true, correct and complete in all material respects when filed and
(ii) paid or accrued (in accordance with GAAP) all material Taxes (as
hereinafter defined) shown to be due on such Tax Returns other than such Taxes
that are being contested in good faith by the Company;

    (b) neither Seller nor the Company has received written notice of any
ongoing federal, state, local or foreign audits or examinations of any Tax
Return of the Company.

    (c) there are no outstanding written requests, agreements, consents or
waivers to extend the statutory period of limitations applicable to the
assessment of any material Taxes or deficiencies against the Company;

    (d) the Company is not a party to any agreement providing for the allocation
or sharing of Taxes, except with Seller;

    (e) there are no material statutory liens for Taxes upon the assets of the
Company which are not provided for in the Financial Statements, except liens for
Taxes not yet due and payable and liens for Taxes that are being contested in
good faith; and

    (f)  the Purchaser agrees to join in an election with Seller to reattribute
all federal net operating loss carryforwards of the Company, pursuant to Federal
Income Tax Regulation Section 1.1502-20(g)(1), to Seller that were incurred
during any tax period ending on or before the Closing Date.

10

--------------------------------------------------------------------------------

    For purposes of this Agreement (i) "Taxes" shall mean any and all Taxes,
charges, fees, levies or other assessments, including, without limitation,
income, gross receipts, excise, real or personal property, sales, withholding,
social security, occupation, use, service, service use, value added, license,
net worth, payroll, franchise, transfer and recording Taxes, fees and charges,
imposed by the United States Internal Revenue Service or any taxing authority
(whether domestic or foreign) including, without limitation, any state, local or
foreign governmental or any subdivision or taxing agency thereof (including a
United States possession), whether computed on separate, consolidated, unitary,
combined or any other basis; and such term shall include any interest, penalties
or additional amounts attributable to, or imposed upon, or with out respect to,
any such Taxes, charges, fees, levies or other assessments and (ii) "Tax Return"
shall mean any report, return, document, declaration or other information or
filing required to be supplied to any taxing authority or jurisdiction (foreign
or domestic) with respect to Taxes.

    Section 2.11. Filings and Reports. Except as set forth in Section 2.11 of
the Seller's Disclosure Schedule, since incorporation, the Company has filed all
material reports, registrations and statements, together with any material
amendments required to be made with respect thereto, heretofore required to be
filed with (i) the DOI; (ii) the State of Florida Agency for Health Care
Administration; (iii) the United States Health Care Financing Administration;
and (iv) any other regulatory body requiring the same, except where the failure
to file the same would not have a Seller Material Adverse Effect.

    Section 2.12. Regulatory Licenses. The Company has all permits, licenses and
regulatory approvals of governmental entities and all accreditations
(collectively, "Permits") necessary to conduct its business in the manner and in
the areas in which it is presently being conducted by the Company, and all such
Permits are valid and in full force and effect, except where the failure to have
such a Permit or the invalidity or ineffectiveness thereof would not,
individually or in the aggregate, have a Seller Material Adverse Effect.

    Section 2.13. Title to Properties; Encumbrances. The Company owns no fee
simple or similar interest in real property. Except as set forth in Section 2.13
of the Seller's Disclosure Schedule, the Company has good and valid title to
(a) all of the properties and assets (personal, tangible and intangible)
reflected in the most recent Financial Statements and (b) all of the assets
purchased by the Company since the date of the most recent Financial Statements;
in each case subject to no encumbrance, lien, or charge, except for (i) liens
reflected in the Financial Statements, (ii) liens consisting of zoning or
planning restrictions, easements, permits and other restrictions or limitations
on the use of real property or irregularities in title thereto which do not
materially detract from the value of, or impair the use of, such property by the
Company in the operation of its business and (iii) liens for current taxes,
assessments or governmental charges or levies on property not yet due and
delinquent (liens of the type described in clauses (i), (ii) and (iii) above are
hereinafter sometimes referred to as "Permitted Liens"). Except as set forth on
Section 2.13 of Seller's Disclosure Schedule, substantially all of the
furniture, movable fixtures and movable equipment located at any of the
Company's offices (which offices are possessed pursuant to a lease listed on
Section 2.14(a) of Seller's Disclosure Schedule) are owned by the Company free
and clear of any Encumbrances other than Permitted Liens or are leased.

    Section 2.14. Leases. (a) Section 2.14(a) of the Seller's Disclosure
Schedule contains an accurate and complete list of all real estate leases to
which the Company is a party (as lessee or lessor) and (b) Section 2.14(b) of
Seller's Disclosure Schedule an accurate and complete list of all personal
property leases to which the Company is a party (as lessee or lessor) which
personal property leases provide for a period of performance which extends
beyond twelve (12) months from the Closing Date or involve payment or receipt in
the twelve (12) months following the Closing Date of amounts in excess of
$50,000 per lessee or lessor, as the case may be. Each such lease is in full
force and effect; all rents and additional rents due to date on each such lease
have been paid; in each case, the lessee has been in peaceable possession since
the commencement of the original term of such lease and is not in

11

--------------------------------------------------------------------------------

default thereunder and no waiver, indulgence or postponement of the lessee's
obligations thereunder has been granted by the lessor; and there exists no event
of default or event, occurrence, condition or act (including the purchase of the
Shares hereunder) which, with the giving of notice, the lapse of time or the
happening of any further event or condition, would become a default under such
lease. The Company has not violated any of the material terms or conditions
under any such lease in any material respect, and, to the knowledge of the
Seller, all of the covenants to be performed by any other party under any such
lease have been fully performed. The property leased by the Company is in a
state of good maintenance and repair and is adequate and suitable for the
purposes for which it is presently being used.

    Section 2.15. Contracts. Seller has provided Purchaser copies of all written
Material Contracts (as hereinafter defined). Section 2.15 of the Seller's
Disclosure Schedule sets forth a list of the contracts and licenses to which the
Company is a party and which are material to the conduct of its business (other
than subscriber agreements, broker agreements or provider agreements) and which
provide for a period of performance which extends beyond twelve (12) months from
the Closing Date or involve payment or receipt in the twelve months following
the Closing Date of amounts in excess of $50,000 (the "Material Contracts").
Those Material Contracts listed on Section 2.15 of Seller's Disclosure Schedule
under the heading "Corporate Parent Contracts" will not continue with respect to
the Company after Closing, except as otherwise mutually agreed to by the parties
and the vendor. The Company has not violated any of the terms or conditions of
any Material Contract set forth on said Section 2.15 of the Seller's Disclosure
Schedule in any material respect, is not in receipt of and has not made any
claim of default or breach of any such Material Contract, and, to the knowledge
of the Seller, all of the covenants to be performed by any other party thereto
have been fully performed.

    Section 2.16. Group Subscriber Agreements. Seller has provided Purchaser all
group subscriber agreements for groups having more than 500 enrollees (except
for pricing, rate or competitive information) and has provided Purchaser for its
review and inspection specimen copies of all forms of group subscriber
agreements utilized by the Company in its commercial operations and in any other
separate line of business, if any. Seller has also provided Purchaser for review
and inspections samples of individual subscriber agreements and copies of
materials reflecting the Company's health benefit plans. Seller has also
provided Purchaser an accurate and complete list of all group subscribers,
include the name of the group and the approximate number of members within the
group. Except as set forth in Section 2.16 of the Seller's Disclosure Schedule,
the Company has not violated any of the terms or conditions of any group
subscriber agreement in any material respect, is not in receipt of and has not
made any claim of default or breach of any such contract, and, to the knowledge
of the Seller, all of the covenants to be performed by any other party thereto
have been fully performed.

    Section 2.17. Broker Agreements. Seller has provided to Purchaser copies of
the forms of all broker agreements utilized by the Company in its commercial
operations and any broker agreements with Former Company Employees which
currently provide broker services to the Company. Except as set forth in
Section 2.17 of the Seller's Disclosure Schedule, the Company has not violated
any of the terms or conditions of any broker agreement in any material respect,
is not in receipt of and has not made any claim of default or breach of any such
contract, and, to the knowledge of the Seller, all of the covenants to be
performed by any other party thereto have been fully performed.

    Section 2.18. Provider Agreements. Seller has provided to Purchaser all
provider agreements to which the Company is a party for its hospital providers,
primary care physicians with more than 150 Medicare beneficiaries assigned to
each such physician's panel and copies of other specific provider agreements
requested by Purchaser (except for pricing, rate or competitive information).
Except as set forth on Section 2.18 of the Seller's Disclosure Schedule, the
Company has not violated any of the terms or conditions of any provider
agreement in any material respect, is not in receipt of and has not made any
claim of default or breach of any such contract, has not received written notice
of termination of any such contract with respect to providers located in Dade,
Broward and Palm Beach

12

--------------------------------------------------------------------------------

Counties, Florida or any provider whose or which termination would have a
material adverse effect on the financial performance of the Company in that
service area wherever located in Florida, and, to the knowledge of the Seller,
all of the covenants to be performed by any other party thereto have been fully
performed. Seller has listed in Section 2.18 of the Seller's Disclosure Schedule
all of those provider agreements which Seller intends not to renew or enter into
a new contract upon the expiration of such agreements' current term with respect
to providers located in Dade, Broward and Palm Beach Counties, Florida or any
provider whose or which contract if not renewed or replaced would have a
material adverse effect on the financial performance of the Company in that
service area wherever located in Florida (the "Expiring Provider Agreements").

    Section 2.19. Restrictive Documents. Except as set forth on Section 2.19 of
the Seller's Disclosure Schedule, the Company is not subject to, or a party to,
any charter, by-law, mortgage, or lien, which would prevent consummation of the
transactions contemplated by this Agreement, compliance by Seller with the
terms, conditions and provisions hereof or the continued operation of the
Company's business after the date hereof or the Closing Date on substantially
the same basis as heretofore operated.

    Section 2.20. Broker or Finders. Except for the fees payable to J.P. Morgan
Chase & Co., which will be paid by Seller, Seller has not entered into any
contract, arrangement or understanding with any person which may result in
Seller's obligation to pay any finder's fees, brokerage or agent's commission or
other like payments in connection with the negotiations leading to this
Agreement or the consummation of the transactions contemplated hereby, and
Seller is not aware of any claim or basis for claim for any such payments.

    Section 2.21. Subsidiaries and Investments. The Company has no subsidiaries.
The Company does not own, directly or indirectly, any capital stock or other
equity or ownership or proprietary interest in any corporation, partnership,
association, trust, joint venture, or other entity other than (i) those
disclosed in filings with DOI and (ii) investments in publicly traded companies
of less than 5%.

    Section 2.22. Intellectual Property. Section 2.22 of the Seller's Disclosure
Schedule sets forth a list of the electronic data processing systems,
information systems and computer software programs used by the Company in its
business and indicates which of these will remain in the Company upon
consummation of the sale of the Shares, except for off-the-shelf software
programs, and indicates whether such software or system is owned or licensed by
the Company.

    Section 2.23. Compliance with Laws. The Company is in compliance in all
material respects with all applicable laws, regulations, orders, judgments and
decrees, including payment of assessments under the Florida Health Maintenance
Organization Consumer Assistance Plan, except where the failure to comply or pay
would not have a Seller Material Adverse Effect.

    Section 2.24. Absence of Undisclosed Liabilities. Except as set forth in the
most recent monthly unaudited balance sheet of the Company delivered to
Purchaser or in the Financial Statements or on Section 2.24 of Seller's
Disclosure Schedule, and other than liabilities and obligations incurred in the
ordinary course of business, the Company had no liabilities or obligations
secured or unsecured (whether accrued, absolute, contingent or otherwise) of a
nature that would be reflected in a Company balance sheet prepared in accordance
with GAAP consistently applied which would have a Seller Material Adverse
Effect, including, without limitation, any tax liabilities due or to become due,
and whether incurred in respect of or measured by the Company's income for any
period prior to the close of business on the date of this Agreement or arising
out of any transaction entered into prior thereto, which are not clearly
reflected in the Financial Statements.

    Section 2.25. Insurance. Set forth on Section 2.25 of the Seller's
Disclosure Schedule is a complete list of insurance policies that the Company
maintains with respect to its businesses, properties or employees. Except as
noted in Section 2.25 of the Seller's Disclosure Schedule, all such policies
will be terminated with respect to the Company as of the Closing.

13

--------------------------------------------------------------------------------

    Section 2.26. Certain Governmental Consents. To the knowledge of Seller,
there is no reason to believe that any Governmental Entity (including, without
limitation, the DOI) whose authorization, consent, or approval of the
transactions contemplated by this Agreement is required to be obtained will not
give such authorization, approval, or consent based solely on facts and
circumstances relating to Seller, or the past operations of Seller, or any of
the shareholders of Seller.

    Section 2.27. Membership. Section 2.27 of the Seller's Disclosure Schedule
contains the estimated number of all of the Company's Medicare Subscribers in
Miami-Dade County, Florida ("Miami-Dade Medicare Subscribers") and all of the
Company's Medicaid Subscribers in Miami-Dade, Broward and Palm Beach Counties,
Florida ("South Florida Medicaid Subscribers") as of January 1, 2001 (including
Seller's estimate of retroactive terminations).

    Section 2.28. No Changes Since Financial Statement Date. From the date of
the most recent Financial Statements to January 19, 2001, the Company has not
taken any action which would have been a breach of Section 4.1 (b)-(j) of this
Agreement had this Agreement then been an agreement between Purchaser and
Seller.

    Section 2.29. Limitations on Representations and Warranties. Except as
specifically set forth in this Article II and the information disclosed on the
Seller's Disclosure Schedule pursuant to this Article II, Seller makes no other
representations or warranties to Purchaser, whether expressed, implied or
statutory, in connection with the purchase and sale of the Shares. Except as
provided in this Article II and the information disclosed on the Seller's
Disclosure Schedule pursuant to this Article II, Purchaser shall have full
responsibility for ascertaining all matters pertaining to the Shares being
purchased and sold hereunder, including the value and condition of the Company's
business and assets.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER


    Purchaser represents and warrants to Seller as follows:

    Section 3.1. Organization. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and any other jurisdiction where its business
or activities require that it qualify to do business.

    Section 3.2. Authorization; Validity of Agreement; Necessary Action.
Purchaser has the corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution,
delivery and performance by Purchaser of this Agreement, and the consummation of
the transactions contemplated hereby, have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by
Purchaser and, assuming due and valid authorization, execution and delivery
hereof by Seller, is a valid and binding obligation of Purchaser, enforceable
against it in accordance with its terms, except that (i) such enforcement may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws, now or hereafter in effect, affecting creditors' rights
generally and (ii) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.

    Section 3.3. Consent and Approvals; No Violations. Except for (a) approvals
or consents of Governmental Entities under insurance holding company or other
laws of Florida, and (b) matters specifically described in this Agreement,
neither the execution or delivery of this Agreement by Purchaser nor the
consummation by Purchaser of the transactions contemplated hereby will
(i) violate any provision of Purchaser's articles of incorporation or bylaws,
(ii) with notice or lapse of time or both, result in the creation or imposition
of a lien which has a Purchaser Material Adverse Effect (as hereinafter
defined), or (iii) violate any material contract to which the Purchaser or any
of its Affiliates is a party. As used in this Agreement, "Purchaser Material
Adverse Effect" means a material and adverse

14

--------------------------------------------------------------------------------

effect upon the transactions contemplated hereby or any material adverse change
in, or material adverse effect on, the business, financial condition or
operations of Purchaser and its Affiliates, taken as a whole; provided, however,
that the effects of changes that are generally applicable to (i) the industries
or markets in which Purchaser and its subsidiaries operate; (ii) the United
States economy or local economy in which Purchaser operates or (iii) the United
States securities markers shall be excluded from the determination of Purchaser
Material Adverse Effect.

    Section 3.4. Acquisition for Investment. Purchaser is acquiring the Shares
solely for its own account and not with a view to any distribution or other
disposition of such Shares, and the Shares will not be transferred except in a
transaction registered or exempt from registration under the Securities Act of
1933, as amended, and any applicable state securities laws.

    Section 3.5. Brokers or Finders. `Purchaser represents, as to itself, its
subsidiaries and its Affiliates, that no agent, broker, investment banker,
financial advisor or other firm or person is or will be entitled to any broker's
or finder's fee or any other commission or similar fee in connection with any of
the transactions contemplated by the Agreement. As used in this Agreement, the
term "Affiliate(s)" shall have the meaning set forth in Rule 12b-2 of the
Securities Exchange Act of 1934, as amended and, with respect to Purchaser
includes HIP Health Plan of Florida, Inc., Beacon Health Plans, Inc. and
Healthplan Southeast, Incorporated (collectively the "Health Plans" and
individually a "Health Plan") and the holding company of each Health Plan
(collectively the "Holding Companies").

    Section 3.6. Legal Proceedings. Except as disclosed in Section 3.6 of the
written statement delivered by Purchaser to Seller at or prior to the execution
of this Agreement (the "Purchaser's Disclosure Schedule"), there is no action,
suit, proceeding at law or in equity, governmental investigation, arbitration or
administrative or other proceeding pending or, to the knowledge of Purchaser,
any action, suit, proceeding or investigation threatened, against or affecting
Purchaser. Except as disclosed in Section 3.6 Purchaser's Disclosure Schedule,
there is no action, suit, proceeding at law or in equity, governmental
investigation, arbitration or administrative or other proceeding pending or, to
the knowledge of Purchaser, any action, suit, proceeding or investigation
threatened, against or affecting Purchaser or its Affiliates which would
adversely affect the consummation by Purchaser of the transactions contemplated
by this Agreement. Neither Purchaser nor any of its Affiliates is subject to any
judgment, order or decree entered in any lawsuit or proceeding which is
reasonably likely to have a Purchaser Material Adverse Effect.

    Section 3.7. Certain Governmental Consents. To the knowledge of Purchaser,
there is no reason to believe that any Governmental Entity (including, without
limitation, the DOI) whose authorization, consent, or approval of the
transactions contemplated by this Agreement is required to be obtained will not
give such authorization, approval, or consent based solely on facts and
circumstances relating to Purchaser or any of its Affiliates, or the past
operations of Purchaser or any of its Affiliates, or any of the members of
Purchaser or any of its Affiliates.

    Section 3.8. Financing. Purchaser will have at the Closing sufficient funds
in an aggregate amount of not less than the portion of the Purchase Price due at
Closing plus all contemplated fees and expenses incurred by Purchaser related to
the transactions contemplated by this Agreement, which funds will be available
at the Closing to pay such portion of the Purchase Price and all such fees and
expenses. Within fourteen (14) business days of the execution of this Agreement
by Purchaser, Purchaser shall deliver to Seller an unconditional commitment
letter in a form reasonably acceptable to Seller for any funds to be obtained
for a loan from a reputable lender to Purchaser (the "Commitment Letter"),
together with written evidence of payment in full of any commitment fee(s)
required by such lender, and (ii) documentation in a form reasonably acceptable
to Seller confirming that Purchaser has sufficient cash or cash equivalents to
pay the portion of such funds which will not be funded under the Commitment
Letter (the "Equity Commitment").

15

--------------------------------------------------------------------------------

    Section 3.9. No Other Representations or Warranties. In entering into this
Agreement, Purchaser agrees, to the fullest extent permitted by law, that the
Seller, and its directors, officers, employees, Affiliates, controlling persons,
agents, advisors or representatives shall not have any liability or
responsibility whatsoever to Purchaser or any of its directors, officers,
employees, Affiliates, controlling persons, agents, advisors or representatives
on any basis (including, without limitation, in contract or tort, under Federal
or state securities laws or otherwise) based upon any information provided or
otherwise made available, or statements made, (or omissions to so provide, make
available or state), to Purchaser or any of its directors, officers, employees,
Affiliates, controlling persons, agents, advisors or representatives, including,
without limitations in respect of the specific representations and warranties of
Seller set forth in Article II hereof, except as and only to the extent
expressly set forth herein with respect to such representations and warranties
and subject to the limitations and restrictions contained herein.

    Section 3.10. Private Placement. Purchaser has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of its investment in the Shares, and has sufficient net worth and
income to bear the risk, and can afford the complete loss, of its investment in
the Shares. Purchaser is purchasing the Shares for its own account for
investment purposes only and without a view to the public distribution or resale
thereof or of any interest therein. Purchaser acknowledges that the offering and
sale of the Shares as contemplated by this Agreement are intended to be exempt
from registration under the Securities Act of 1933, as amended (the "Securities
Act"), pursuant to Section 4(2) of the Securities Act, and may not be resold by
Purchaser except pursuant to an effective registration statement under the
Securities Act or an exemption from registration thereunder and pursuant to
registration or qualification (or exemption therefrom) under applicable state
securities and insurance laws.

    Section 3.11. Absence of Undisclosed Liabilities. As of the date of their
respective most recent monthly Purchaser's Financial Statements, except for
liabilities and obligation incurred in the ordinary course of business,
Purchaser, the Health Plans and the Holding Companies had no liabilities or
obligations secured or unsecured (whether accrued, absolute, contingent or
otherwise) of a nature that would be reflected in a Purchaser's Financial
Statement balance sheet prepared in accordance with GAAP or SAP, as applicable,
consistently applied which would have a Purchaser Material Adverse Effect,
including, without limitation, any tax liabilities due or to become due, and
whether incurred in respect of or measured by such entities' income for any
period prior to the close of business on the date of this Agreement or arising
out of any transaction entered into prior thereto, which are not clearly
reflected in the Purchaser's Financial Statements.

    Section 3.12. Financial Statements. Purchaser has provided Seller the
unaudited balance sheet of the Health Plans and the Holding Companies as of
September 30, 2000 and the related unaudited statements of income and retained
earnings and cash flows of the Health Plans and the Holding Companies for each
of the nine (9) month periods ended September 30, 2000 and most recent SAP
audited financial statements of the Health Plans (collectively, the "Purchaser's
Financial Statements") and the materials Purchaser will submit to the lender
anticipated to issue the Commitment Letter. All of the Purchaser Financial
Statements have been prepared from the books and records of the Health Plans or
the Holding Companies, as applicable, in accordance with SAP (or, with respect
to the Holding Companies, GAAP, except for the absence of footnote disclosures,
statements of cash flow and statement of changes to stockholders' equity). The
Purchaser Financial Statements present fairly, in all material respects and in
accordance with SAP, the admitted assets, liabilities and Statutory Surplus of
and the results of operations and cash flows as of the respective dates and for
the respective periods indicated of the Health Plan to which such statements
relate.

16

--------------------------------------------------------------------------------



    Section 3.13. Taxes. Except as disclosed in Section 3.13 of the Purchaser's
Disclosure Schedule:

    (a) Purchaser has (i) timely filed all Tax Returns required to be filed by
it other than those Tax Returns, the failure of which to file would not have a
Purchaser Material Adverse Effect, and all such Tax Returns were true, correct
and complete in all material respects when filed and (ii) paid or accrued (in
accordance with GAAP) all material Taxes shown to be due on such Tax Returns
other than such Taxes that are being contested in good faith by Purchaser;

    (b) Purchaser has not received written notice of any ongoing federal, state,
local or foreign audits or examinations of any Tax Return of Purchaser.

    (c) there are no outstanding written requests, agreements, consents or
waivers to extend the statutory period of limitations applicable to the
assessment of any material Taxes or deficiencies against Purchaser;

    (d) Purchaser is not a party to any agreement providing for the allocation
or sharing of Taxes, except with Seller; and

    (e) there are no material statutory liens for Taxes upon the assets of the
Company which are not provided for in the Purchaser's Financial Statements,
except liens for Taxes not yet due and payable and liens for Taxes that are
being contested in good faith.

    Section 3.14. Filings and Reports. Except as set forth in Section 3.14 of
the Purchaser' Disclosure Schedule, since incorporation, Purchaser and each of
its Affiliates has filed all material reports, registrations and statements,
together with any material amendments required to be made with respect thereto,
heretofore required to be filed with (i) the DOI; (ii) the State of Florida
Agency for Health Care Administration; (iii) the United States Health Care
Financing Administration; and (iv) any other regulatory body requiring the same,
except where the failure to file the same would not have a Purchaser Material
Adverse Effect.

    Section 3.15. Regulatory Licenses. Purchaser and each of its Affiliates has
all permits, licenses and regulatory approvals of governmental entities
(collectively, "Purchaser's Permits") necessary to conduct its business in the
manner and in the areas in which it is presently being conducted by Purchaser
and its Affiliates, and all such Permits are valid and in full force and effect,
except where the failure to have such a Purchaser's Permit or the invalidity or
ineffectiveness thereof would not, individually or in the aggregate, have a
Purchaser Material Adverse Effect.

    Section 3.16. Restrictive Documents. Except as set forth on Section 3.16 of
the Purchaser's Disclosure Schedule, neither Purchaser, nor any of its members
or any of Purchaser's Affiliates is subject to, or a party to, any charter,
by-law, mortgage, or lien, agreement, contract, order, judgment or decree which
would prevent consummation of the transactions contemplated by this Agreement,
compliance by Purchaser with the terms, conditions and provisions hereof or the
continued operation of the Company's business after the date hereof or the
Closing Date on substantially the same basis as heretofore operated.

    Section 3.17. Compliance with Laws. Purchaser and each of its Affiliates is
in compliance in all material respects with all applicable laws, regulations,
orders, judgments and decrees, except where the failure to comply would not have
a Purchaser Material Adverse Effect.

    Section 3.18. Limitations on Representations and Warranties. Except as
specifically set forth in Article III and the information disclosed on the
Purchaser's Disclosure Schedule pursuant to this Article III, Purchaser makes no
other representations or warranties to Seller, whether expressed, implied or
statutory, in connection with the purchase and sale of the Shares. Except as
provided in this Article III, Seller shall have full responsibility for
ascertaining all matters pertaining to the Shares being purchased and sold
hereunder, including the value and condition of the Purchaser's business and
assets.

17

--------------------------------------------------------------------------------


ARTICLE IV
COVENANTS


    Section 4.1. Interim Operations of Seller. Seller covenants and agrees that,
except (i) as contemplated by this Agreement; (ii) as disclosed in Section 4.1
of the Seller's Disclosure Schedule or (iii) with the prior written consent of
Purchaser, which consent shall not be unreasonably conditioned, withheld or
delayed, after the date hereof and prior to the Closing Date:

    (a) the business of the Company shall be conducted substantially in the
ordinary and usual course of business and, subject to the terms of the HSR Act
(as hereinafter defined), Purchaser shall have the right at its sole cost and
expense to have a senior executive level representative present at the Company's
office from the date of this Agreement through the Closing with full access to
all of the Company's senior management to monitor the conduct of the Company's
business during such period, subject to such reasonable limitations as may be
imposed by Seller with respect to confidential or competitive information
including, without limitation, reimbursement, pricing, or rate data;

    (b) the Company will not amend its articles of incorporation or bylaws or
similar organizational documents;

    (c) the Company shall not (i) split, combine or re-classify the Shares;
(ii) issue or sell any additional shares of, or securities convertible into or
exchangeable for, or options, war-rants, calls, commitments or rights of any
kind to acquire, the Shares or (iii) redeem, purchase or otherwise acquire
directly or indirectly any of the Shares;

    (d) the Company shall not, except as may be required or contemplated by this
Agreement or in the ordinary and usual course of business, acquire, sell, lease
or dispose of any assets which exceed $50,000 in value individually or $100,000
in value in the aggregate;

    (e) the Company shall not adopt a plan of complete or partial liquidation or
resolutions providing for or authorizing such liquidation or a dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization
except as may be required for tax planning purposes;

    (f)  the Company shall not write or otherwise enter into any new subscriber
agreements at premium rates not specifically approved by Purchaser, except that
the Company may enter into new subscriber agreements at (or higher than) premium
rates set consistent with past underwriting practice and, if required, approved
by the DOI;

    (g) the Company shall not grant a security interest in or otherwise encumber
any property included as an asset on the most recent balance sheet provided to
the Purchaser, except for purchase money, operating leases and capital leases
entered into in the ordinary course of business;

    (h) the Company shall not enter into any agreement or contract (other than a
provider agreement entered into in the ordinary course of the Company's business
after disclosure of the Company's intention to enter into such contract to
Purchaser's senior executive monitoring the conduct of the Company's business in
accordance with Section 4.1(a)) resulting in payments of $100,000 or more over
the twelve (12) months following entering the agreement or contract, other than
any agreement or contract entered into in replacement or renewal of an agreement
or contract in effect as of the date hereof;

    (i)  the Company shall not enter into any employment agreement without prior
disclosure of the Company's intention to enter into such contract to Purchaser's
senior executive monitoring the conduct of the Company's business in accordance
with Section 4.1(a); and

18

--------------------------------------------------------------------------------

    (j)  neither Seller nor the Company will authorize or enter into an
agreement to do any of the foregoing, without the prior written consent of
Purchaser, which consent shall not be unreasonably withheld.

    Notwithstanding anything to the contrary contained in this Agreement, the
Seller may, without the prior consent of Purchaser, cause the Company to issue
cash dividends or make other distributions (including, without limitation,
intercompany payments) to the Seller or any of its Affiliates at or prior to the
Closing; provided, that the Company maintains the minimum statutory surplus as
of the Closing as determined in accordance with Florida Statutes Section 641.225
(2000).

    Section 4.2. Access to Information. Seller shall cause the Company to afford
Purchaser's officers, employees, accountants, counsel and other authorized
representatives full and complete access during normal business hours throughout
the period prior to the Closing Date or the date of termination of this
Agreement, to its offices, properties, contracts, commitments, books and records
and any report, schedule or other document filed or received by it during such
period, pursuant to the requirements of Federal or state securities laws and to
use all reasonable efforts to cause its representatives to furnish promptly to
Purchaser any balance sheets and statements of income which are prepared by the
Company subsequent to the date of this Agreement and such additional financial
and operating data and other information as to its businesses and properties as
Purchaser or its duly authorized representatives may from time to time
reasonably request. Any such access or examination shall be conducted upon
reasonable prior notice and under reasonable circumstances during normal
business hours and shall not unreasonably interfere with the operations and
activities of Seller or the Company. Seller shall cause its employees and
representatives, and those of the Company, to cooperate in good faith with
Purchaser and its representatives in connection with any such access and
examination; provided, however, that nothing herein shall require Seller or the
Company to disclose any information to Purchaser if such disclosure (i) would
cause significant competitive harm to Seller, the Company or their Affiliates if
the transactions contemplated by this Agreement were not consummated or
(ii) would violate applicable laws or regulations of any Governmental Entity or
the provisions of any confidentiality agreement to which Seller or the Company
or their Affiliates is a party. Unless otherwise required by law and until the
Closing Date, Purchaser will hold any such information that is nonpublic in
confidence in accordance with the Confidentiality Agreement between Seller and
Purchaser, dated as of November 17, 2000 (the "Confidentiality Agreement").
Seller and Purchaser agree that the Confidentiality Agreement shall terminate as
of the Closing Date.

    Section 4.3. Tax Matters.

    (a) Seller Indemnification. Seller shall be liable for, and shall indemnify
and hold Purchaser harmless against, all Taxes of the Company payable for any
taxable year or taxable period ending on or before the Closing Date, but only to
the extent such Taxes exceed the amount of Taxes, if any, that have been
reserved for on the Closing Balance Sheet. To appropriately apportion any income
Taxes relating to any taxable year beginning before and ending after the Closing
Date, the parties shall apportion such income Taxes to the taxable period ending
on or before the Closing Date by a closing of the Company's books consistent
with their past practice for reporting items, except that (i) exemptions,
allowances or deductions that are calculated on a time basis, such as the
deduction for depreciation, shall be apportioned on a time basis and (ii) all
Taxes relating to actions outside the ordinary course of business, occurring
after the Closing, on the Closing Date shall be apportioned to the period ending
after the Closing Date. To appropriately apportion any non-income Taxes relating
to any taxable year beginning before and ending after the Closing Date, the
parties shall apportion such non-income Taxes to the taxable period ending on or
before the Closing Date as follows: (x) ad valorem Taxes (including, without
limitations real and personal property taxes) shall be accrued on a daily basis
over the period for which such Taxes are levied, or if it cannot be determined
over the period such Taxes are being levied, over the fiscal period of the
relevant taxing authority in each case irrespective of the lien or assessment
date of such Taxes,

19

--------------------------------------------------------------------------------

(y) all Taxes relating to actions outside the ordinary course of business
occurring after the Closing on the Closing Date shall be apportioned to the
period ending after the Closing Date and (z) franchise and other privilege Taxes
not measured by income shall be accrued on a daily basis over the period to
which the privilege relates.

    (b) Purchaser and the Company Indemnification. Purchaser and the Company
shall be liable for, and shall indemnify and hold Seller and any of its
Affiliates harmless against, any and all Taxes imposed on the Company relating
or apportioned to any taxable year or portion thereof ending after the Closing
Date including, without limitation, all Taxes relating to actions outside the
ordinary course of business occurring after the Closing, on the Closing Date.

    (c) Preparation of Tax Returns. Seller shall prepare and file, or cause to
be filed, all Tax Returns (including amended Tax Returns) relating to the
Company for any Tax period ending on or prior to the Closing Date; provided,
however, that the Company shall file all informational filings that relate to
any tax period ending on or prior to the Closing Date but which do not become
due until after the Closing Date.

    (d) Refunds or Credits. Purchaser or the Company shall promptly pay to
Seller any refunds or credits (including interest thereon) relating to Taxes for
which Seller may be liable under Section 4.3(a) hereof. For purposes of this
Section 4.3(d), the terms "refund" and "credit" shall include a reduction in
Taxes and the use of an overpayment of Taxes as an audit or other Tax offset.
Receipt of a refund shall occur upon the filing of a Tax Return or an adjustment
therein using such reduction, overpayment or offset, or upon the receipt of
cash. Upon the reasonable request of Seller, Purchaser shall prepare and file,
or cause to be prepared and filed, all claims for refunds relating to such
Taxes; provided, however, that Purchaser shall not be required to file such
claims for refund to the extent such claims for refund would have a Purchaser
Material Adverse Effect in the future or to the extent the claims for refund
relate to a carryback of an item. Purchaser shall be entitled to all other
refunds and credits of Taxes; provided, however, Purchaser will not allow the
amendment of any Tax Return relating to any Taxes for a period (or portion
thereof) ending on or prior to the Closing Date or the carryback of an item to a
period ending prior to Closing without Seller's consent.

    (e) Mutual Cooperation. As soon as practicable, but in any event within
15 days after either Seller's or Purchaser's request, as the case may be,
Purchaser shall deliver to Seller or Seller shall deliver to Purchaser, as the
case may be, such information and other data relating to the Tax Returns and
Taxes of the Company and shall provide such other assistance as may reasonably
be requested, to cause the completion and filing of all Tax Returns or to
respond to audits by any taxing authorities with respect to any Tax Returns or
taxable periods or to otherwise enable Seller, Purchaser or the Company to
satisfy their accounting or Tax requirements. For a period of five years from
and after the Closing, Purchaser and Seller shall, and shall cause their
Affiliates to, maintain and make available to the other party, on such other
party's reasonable request, copies of any and all information, books and records
referred to in this Section 4.3(e). After such five-year period, Purchaser or
Seller may dispose of such information, books and records, provided that prior
to such disposition, Purchaser or Seller shall give the other party the
opportunity to take possession of such information, books and records.

    (f)  Consent. Whenever any taxing authority asserts a claim, makes an
assessment or otherwise disputes the amount of Taxes for which Seller is or may
be liable under this Agreement, Purchaser shall, if informed of such an
assertion, promptly inform Seller within five business days, and Seller shall
have the right to control any resulting proceedings and to determine whether and
when to settle any such claim, assessment or dispute to the extent such
proceedings or determinations affect the amount of Taxes for which Seller may be
liable under the Agreement. If Purchaser fails to provide such notice and such
failure shall prejudice Seller's ability to defend such assessment,

20

--------------------------------------------------------------------------------

then Seller's obligation under Section 4.3(a) shall be null and void with regard
to such assessment. Whenever any taxing authority asserts a claim, makes an
assessment or otherwise disputes the amount of Taxes for which Purchaser is
liable under this Agreement, Purchaser shall have the right to control any
resulting proceedings and to determine whether and when to settle any such
claim, assessment or dispute, except to the extent such proceedings affect the
amount of Taxes for which Seller may be liable under this Agreement.

    (g) Survival of Obligations. The obligations of the parties set forth in
this Section 4.3 shall be unconditional and absolute, and shall remain in effect
until 30 days after the expiration of the applicable statute of limitations.

    Section 4.4. Employee Matters.

    (a) Section 4.4 of the Seller's Disclosure Schedule sets forth a list of all
persons employed by the Company as of the date of the execution of this
Agreement (collectively the "Company Employees"). No later than April 27, 2001,
Purchaser shall provide to Seller a list of those Company Employees whom
Purchaser does not desire to retain following the Closing Date (the "Non-Assumed
Employees"). On or before the Closing Date, Seller shall cause the Company to
terminate the employment of the Non-Assumed Employees; provided, however, Seller
shall not be obligated to cause the termination of any Non-Assumed Employee if
such termination would cause Seller or the Company to have any liability under
the Worker Adjustment and Retraining Notification Act (the "WARN Act") or under
the terms of any provision of Florida law related thereto. With regard to each
Non-Assumed Employee terminated by the Company prior to the Closing Date, Seller
shall pay all retention, severance and other financial obligations pertaining to
all such Non-Assumed Employees when they become Former Company Employees to the
extent such obligations are not then accrued as a liability of the Company on
the financial statements of the Company prepared in accordance with SAP, and the
Company shall pay all retention, severance and other financial obligations
pertaining to all such Non-Assumed Employees when they become Former Company
Employees to the extent such obligations are then accrued as a liability of the
Company on the financial statements of the Company prepared in accordance with
SAP.

    (b) After the Closing Date, the Company shall not take and Purchaser shall
not permit the Company to take any actions with respect to the Company Employees
that would cause Seller to have any liability under the WARN Act or under the
terms of any provision of Florida law related thereto.

    (c) Subject to subsection (b) above, with respect to any Company Employee
whose employment with the Company is terminated by the Company (other than by
reason of death, disability or for cause) within the three month period after
the Closing Date who is not a party to a written severance agreement with the
Company, Purchaser shall cause the Company to provide such Company Employee with
a severance payment equal to the lesser of (x) three months base salary or
(y) the amount payable to such Company Employee pursuant to the severance
package offered by the Company immediately preceding the Closing Date. With
respect to any Company Employee terminated after the Closing Date who entered
into a written severance agreement with the Company which is listed on
Section 2.8(d) of Seller's Disclosure Schedule, such Company Employee shall be
entitled to the benefits stated in such written severance agreement which
benefits shall be paid by the Company.

    (d) For the period of twelve (12) months after the Closing Date, Purchaser
shall cause the Company to provide to each Company Employee who remains employed
by the Company total benefits and compensation that are no less favorable in the
aggregate than the total compensation and benefits paid to such Company
Employees immediately prior to the Closing Date.

21

--------------------------------------------------------------------------------

    (e) Seller has made available for Purchaser's review copies of all
employment agreements for the Company Employees, as well as each employee's
salary or hourly wage.

    (f)  To the extent not prohibited by law or by the express terms of any
benefit plan documents associated with benefits offered by Purchaser to its
employees, Purchaser shall cause each employee benefit plan of the Purchaser in
which Company Employees are eligible to participate to waive (i) any preexisting
condition restriction which was waived under the terms of any analogous Employee
Benefit Plan immediately prior to the Closing or (ii) any waiting period
limitation which would otherwise be applicable to a Company Employee on or after
the Closing to the extent such Company Employee has satisfied any similar
waiting period limitation under an analogous Employee Benefit Plan prior to the
Closing. Company Employees shall also be given credit for (x) any deductible or
co-payment amounts paid in respect of the Employee Benefit Plan year in which
the Closing occurs, to the extent that, following the Closing, they participate
in any employee benefit plan of Purchaser for which deductibles or co-payments
are required and (y) each year of service with the Company prior to the Closing
Date with respect to the Company's post-Closing vacation, retirement, seniority
and similar plans, benefits or programs.

    (g) No later than the Closing Date, Purchaser or its Affiliates shall make
available or cause the Company to establish and have in effect a Code
Section 401(k) plan and a Code Section 125 Cafeteria Plan with respect to which
all Company Employees who were eligible for benefits under the Seller's similar
plans existing as of the Closing Date shall thereafter be eligible for
participation while they remain employed by the Company. On or prior to the
Closing Date, the Seller shall (i) cause all such Company Employees who
participate in any similar Code Section 401(k) plan maintained by the Seller to
be fully vested in their account balances under such plan to the extent such
amounts have been funded, (ii) cause all employer matching and any other
employer contributions to be made under such Seller Code Section 401(k) plan for
the period up to and including the Closing Date, and (iii) take all action to
permit any Transferred Employee to elect to directly roll over all or any
portion of his or her account balance under such Seller Code Section 401(k) plan
to the Section 401(k) plan to be made available or established by Purchaser or
the Company in accordance with the immediately preceding sentence; provided such
actions shall be subject to approval of Seller's Board of Directors, which
approval will be promptly pursued by the Company and recommended and supported
by the Seller's management personnel involved in the transactions contemplated
by this Agreement. On the Closing Date, the Seller shall make a cash payment to
the Company equal to contributions of each Company Employee employed by the
Company on the Closing Date credited to such employee's medical and dependent
care spending accounts under any Code Section 125 Plan maintained by the Seller,
and not distributed, subject to distribution or spent, as of the Closing Date.

    (h) Seller (i) understands and agrees that Seller shall honor, without
modification, and pay at its sole cost and expense to the extent not accrued as
of the Closing Date as a liability of the Company on the financial statements of
the Company prepared in accordance with SAP, all severance, retention, change in
control and other incentive agreements and arrangements, bonuses,
post-retirement medical, dental, and life insurance employee benefits, and any
other employment-related payments, benefits, claims or liabilities that
(x) accrued or were in effect at any time for Company Employees not employed
with the Company or the Purchaser, or any of their Affiliates, as of the Closing
Date ("Former Company Employees"), or (y) subject to Purchaser's obligations
under Section 4.4(c) hereof, accrued or were in effect on or before the Closing
Date for Company Employees as of the Closing Date, and, (ii) agrees to
indemnify, defend and hold harmless Purchaser and the Company against all such
payments due or that become due to such Former Company Employees and Company
Employees. The parties understand and agree that neither the Purchaser nor the
Company shall assume liabilities of, or accept any transfer of assets from, any

22

--------------------------------------------------------------------------------

Employee Benefit Plan, except the Company-Sponsored Employee Benefit Plans or
with respect to the Seller's Code Section 401(k) plan or Code Section 125 plan
as described in Section 4.4.(g).

    (i)  Except as set forth in this Section 4.4 or as required by applicable
law, nothing in this Agreement shall (i) require the Purchaser, the Company or
any of their Affiliates to continue the employment of any Company Employee after
the Closing Date, (ii) require the Purchaser or the Company or any of their
Affiliates to establish or continue any particular employee benefit plan,
practice, program or policy for any particular period of time after the Closing
Date or (iii) prohibit or in any way limit the Purchaser's or the Company's or
any of their Affiliates' ability to amend or terminate any such plan, program or
policy.

    Section 4.5. Publicity. The initial press releases with respect to the
execution of this Agreement shall be reasonably acceptable to Purchaser and
Seller. Thereafter, so long as this Agreement is in effect, neither Purchaser
nor Seller nor any of their respective Affiliates shall issue or cause the
publication of any press release with respect to the transaction contemplated
hereby or this Agreement without the prior agreement of the other party, except
as consistent with prior press releases or as may be required by law or by any
listing agreement with a national securities exchange.

    Section 4.6. Approvals, Consents, Cooperation and Notification.

    (a) The parties shall use all reasonable and diligent efforts, and cooperate
with each other, to obtain as promptly as practicable all Permits and
third-party consents necessary or advisable to consummate the transactions
contemplated by this Agreement, and each party shall keep the other apprised of
the status of matters relating to completion of the transactions contemplated
hereby. Purchaser and Seller shall have the right to review in advance, and
shall consult with the other on, in each case subject to applicable laws
relating to the exchange of information, all the information relating to Seller,
the Company or Purchaser, as the case may be, and any of their respective
Affiliates, which appear in any filing made with, or written materials submitted
to, any third party or any Governmental entity in connection with the
transactions contemplated by this Agreement, provided, however, that nothing
contained herein shall be deemed to provide either party with a right to review
any information provided to any Governmental Entity on a confidential basis in
connection with the transactions contemplated hereby. The party responsible for
any such filing shall promptly deliver to the other party evidence of the filing
of all applications, filings, registrations and notifications relating thereto
(except for any confidential portions thereof), and any supplement, amendment or
item of additional information in connection therewith (except for any
confidential portions thereof). The party responsible for a filing shall also
promptly deliver to the other party a copy of each material notice, order,
opinion and other item or correspondence received by such filing party from any
Governmental Entity in respect of any such application (except for any
confidential portions thereof).

    (b) Seller and Purchaser shall take all actions necessary to file, as soon
as practicable, all notifications, filings and other documents required to
obtain all governmental authorizations, approvals, consents or waivers, and to
respond as promptly as practicable to any inquiries received from any
Governmental Entity for additional information or documentation and to respond
as promptly as practicable to all inquiries and requests received from the DOI
or other Governmental Entity in connection therewith; provided, however, that
the Purchaser shall approve in advance of submission to the DOI any financial,
actuarial or other information which Seller or the Company desire to submit to
the DOI in connection with the DOI's consideration of its granting approval to
the transactions contemplated by this Agreement and neither Seller, the Company
nor their Affiliates shall submit any such information to the DOI without
Purchaser's prior written approval. Notwithstanding the foregoing, the Company
and Seller may continue to submit such information to the DOI as is required of
the Company or Seller.

23

--------------------------------------------------------------------------------

    (c) Without limiting the generality of the foregoing, within five (5) days
after the Seller's receipt and acceptance of the Commitment Letter and the
Equity Commitment, Purchaser, at Purchaser's sole cost, shall make all managed
care and insurance filings with the DOI (the "Filing") with respect to
transactions contemplated hereby. Purchaser, at Purchaser's sole cost, shall
promptly make any and all other filings and submissions of information with the
DOI which are required or requested by such Department of Insurance to obtain
the approvals required by such Department of Insurance to consummate the
transactions contemplated hereby. Seller agrees to furnish Purchaser with such
reasonable information as Purchaser may reasonably request in connection with
Purchaser's preparation of the Filing and any other filings or submissions.
Purchaser shall keep Seller fully apprised of its actions with respect to all
such filings and submissions and shall timely provide Seller with copies of the
Filing and other filings or submissions in connection with the transaction
contemplated by this Agreement. Notwithstanding any provision herein to the
contrary, in the event that the DOI ultimately disapproves Purchaser's Filing
with respect to the transactions contemplated herein for any reason whatsoever,
this Agreement shall be deemed terminated, whereupon the Escrow Agent shall
immediately deliver to Seller the Deposit as agreed upon liquidated damages, and
the parties shall thereafter have no further obligations under this Agreement
except as otherwise provided in this Agreement.

    (d) Purchaser and Seller shall promptly advise each other upon receiving any
communication from any Governmental Entity whose consent or approval is required
for consummation of the transactions contemplated by this Agreement which causes
such party to believe that there is a reasonable likelihood that any requisite
regulatory approval will not be obtained or that the receipt of any such
approval will be materially delayed.

    (e) Seller shall give prompt notice to Purchaser of the occurrence of any
Seller Material Adverse Effect and Purchaser shall give prompt notice to Seller
of the occurrence of any Purchaser Material Adverse Effect. Each of Seller and
Purchaser shall give prompt notice to the other of the occurrence or failure to
occur of an event that would, or, with the lapse of time would, cause any
condition to the consummation of the transactions contemplated hereby not to be
satisfied.

    (f)  If required by applicable law, as promptly as possible, but in any
event not later than ten (10) business days after the date hereof, Purchaser, in
cooperation with Seller, shall file with the Federal Trade Commission (the
"FTC") and the Antitrust Division of the United States Department of Justice
(the "Justice Department") a notification in accordance with the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder (the "HSR Act") in connection with the transactions
contemplated by this Agreement. Purchaser, in cooperation with Seller, shall
furnish promptly to the FTC and the Justice Department any additional
information requested pursuant to the HSR Act in connection with such filings
and shall diligently take, or cooperate in the taking of, all steps that are
necessary or desirable and proper to expedite the termination of the waiting
period under the HSR Act. Purchaser shall pay any filing fees (and costs of
preparation of the notification) required to be paid in connection with such
notification.

    Section 4.7. Intercompany Accounts. All intercompany accounts between the
Company, on the one hand, and Seller or its Affiliates, on the other hand
("Intercompany Accounts") will be settled within sixty (60) days after the
Closing; provided, that in any event Seller agrees to settle such Intercompany
Accounts such that the Intercompany Accounts on the Closing Balance Sheet shall
not exceed One Million and No/100 Dollars ($1,000,000.00). Section 4.7 of the
Seller's Disclosure Schedule provides a general description of the components of
all Intercompany Accounts as of December 31, 2000.

    Section 4.8. Further Assurances. Each party agrees to use all reasonable
efforts to take, or cause to be taken, all action, and to do, or cause to be
done, all things necessary, proper or advisable under

24

--------------------------------------------------------------------------------

applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement.

    Section 4.9. Use of Names. Purchaser shall be granted until December 31,
2002 a license, without charge, for the use within the State of Florida of the
trademarks, logos and trade dress belonging to Seller or its Affiliates
containing the words "Foundation Health," "Foundation Health Plan" or
"Foundation Health Plan, a Florida Health Plan, Inc." in its literature,
inventory, products, labels, packaging, supplies or other materials relating to
the Company; provided, with respect to any use of the license by Purchaser where
it is reasonably probable that such use could result in dissemination of the
licensed names, etc. outside Florida, Purchaser shall include a disclaimer
stating that the Company is not affiliated or otherwise associated with Seller
or any of its Affiliates and provided, further, that such license shall not
extend to the use of the trademarks, logos or trade dress with respect to any
entity whose equity is traded on any recognized public exchange. On or before
the expiration of the license, Purchaser shall re-label (by sticker or other
reasonable method) its products, literature and other materials and supplies
with its own trade name. Insofar as the Company's name is used in the Company's
outstanding agreements, Purchaser and the Company shall be entitled to use the
names set forth therein to the extent necessary to fully enforce the provision
of those agreements until the termination or renewal of those contracts in the
ordinary course. On or before December 31, 2001, Purchaser shall initiate a name
change for the Company and shall have filed all required notices with the
Governmental Entities which require any such filings.

    Section 4.10. Indemnity Contracts.

    (a) Purchaser acknowledges that after the Closing, the Company will have
continuing contractual and legal obligations with respect to those lines of
business of the Company which involve underwriting and/or insurance provided
prior to Closing by an Affiliate of Seller (the "Indemnity Affiliate")
(collectively, the "Indemnity Contracts") until each of such Indemnity Contracts
are replaced, transferred or terminated. Purchaser and Seller shall enter into a
service agreement pursuant to which Purchaser shall provide to Seller certain
administrative services with respect to the administration and payment of claims
under the Indemnity Contracts at a price of Ten and No/100 Dollars per member
per month covered by such Indemnity Contracts ($10.00 pmpm) (the "Indemnity
Health Insurance Agreement"). Seller shall provide Purchaser with a schedule
listing all current Indemnity Contracts identified by small-group and
large-group, and shall update the same as of Closing.

    (b) Not later than thirty (30) days after the date of this Agreement, if not
already done so, the Indemnity Affiliate shall provide written notice to the DOI
of the Indemnity Affiliate's intent to nonrenew the small group policy forms
described in Section 4.10(a) of the Seller's Disclosure Schedule (the "Policy
Forms"). Purchaser shall cooperate in connection with any and all filings by the
Indemnity Affiliate which are necessary or required in connection with the
nonrenewal of the Policy Forms.

    (c) Upon renewal of any Indemnity Contract, Purchaser's Affiliate authorized
as a health insurer in the State of Florida shall make available similar
insurance as required under any Florida law pertaining to the guarantee of
renewability of a health insurance policy at its prevailing rates for such
coverage until each of the Assumed Indemnity Contracts are replaced, transferred
or terminated.

    Section 4.11. Seller's Representations. Seller shall refrain from any action
or inaction that would render any representation or warranty contained in
Article 2 of this Agreement inaccurate as of the Closing Date. This Section 4.11
shall not, however, limit Seller's right to amend the Schedules to this
Agreement to correct any inaccuracy or change in information contained therein
prior to Closing. Subject to Purchaser's rights contained in Section 6.2(i),
Purchaser acknowledges and agrees that any

25

--------------------------------------------------------------------------------

such amended Schedules shall be treated as if such amended Schedules were
attached to this Agreement as originally executed on the date of this Agreement.

    Section 4.12. Non-Competition. During the thirty-six (36) months immediately
following the Closing Date, Seller agrees that neither it nor any of its
Affiliates (a "Seller Entity") will, without the written consent of Purchaser or
its Affiliates:

    (a) directly or indirectly acquire a majority interest (whether by merger,
consolidation, purchase of stock or assets, or otherwise) in any entity which is
or controls a health maintenance organization licensed by the State of Florida
pursuant to Chapter 641, Florida Statutes (2000); or

    (b) apply for or obtain a certificate of authority under Chapter 641,
Florida Statutes (2000).

    Notwithstanding the foregoing, a Seller Entity may enter into a transaction
(a "Permitted Transaction") described in (a) above with (i) a publicly traded
company, (ii) a company that was publicly traded as of the date of this
Agreement, or (iii) any entity licensed or group of entities under common
control which include an entity that is licensed as a health maintenance
organization pursuant to Chapter 641, Florida Statutes (2000) which during the
entire 36 month period following the Closing Date, does not derive more than ten
percent (10%) of such entity's or, if such entity is part of a group with
entities under common control, such group of entities' gross income from premium
paid in the State of Florida (each an "Excepted Entity"); provided, further,
that if the Permitted Transaction occurs during the first year following the
Closing Date with an entity described in clause (i) or clause (ii) above, then
Seller shall cause that Seller Entity to cause the Excepted Entity not to
solicit any of the Company's employees or customers that were not customers or
otherwise being solicited by the Excepted Entity prior to its transaction with
the Seller (the "Non-solicitation Covenant") during the one year period
following the Closing Date. Notwithstanding the foregoing, upon the payment by
or on behalf of Seller to Purchaser, at the sole election of the party making
such payment, of Five Million and No/100 Dollars ($5,000,000.00) the
Non-solicitation Covenant shall be null and void and without force or effect as
of the date of the receipt of the payment by Purchaser. Notwithstanding anything
to the contrary contained in this Section 4.12, the above restrictions shall not
in any way prohibit, limit or restrict any Seller Entity from (x) engaging in
the full risk health plan business in the State of Florida in connection with
any national account(s) based outside of the State of Florida but having covered
lives within the State of Florida, (y) engaging in any other lines of business
in the State of Florida, including, without limitation, pharmaceutical, mental
health, vision, and dental health benefits, and internet initiatives, or
(z) engaging in the federal government CHAMPUS or Tricare programs for military
personnel, retirees or dependents.

    The Seller acknowledges that the remedy at law for any breach of the
provisions of this Section 4.12 will be inadequate and that in addition to any
other remedies to which the Purchaser shall be entitled, the Purchaser shall be
entitled to injunctive relief.

    Section 4.13. Due Inquiry. Each of the parties agrees that it shall inquire
of those management members of itself and its Affiliates who are responsible for
the matters set forth in Article II and Article III as to the accuracy thereof
and the exceptions listed therein.

    Section 4.14. Sales Compensation. Sales compensation earned or accrued prior
to the date of Closing for members with respect to the Company's operations
shall be paid by the Seller, if such payments are not paid by the Company in the
ordinary course of its business prior to Closing.

    Section 4.15. Leases. Seller, at its sole cost and expense, shall cause the
real estate lease of the Company for property located at 5201 W. Kennedy
Boulevard, Tampa, Florida to be canceled, terminated, assigned or otherwise
eliminated as an ongoing obligation of the Company on or before the Closing
Date. The Company shall not renew the real estate lease of the Company for
property located at 258 East Altamonte Drive, Altamonte Springs, Florida upon
its expiration on February 28, 2001.

26

--------------------------------------------------------------------------------

    Section 4.16. Expiring Provider Agreements. Seller shall cause the Company
to take all action required to effect the non-renewal of each Expiring Provider
Agreement on or before the Closing Date.

    Section 4.17. Excess Statutory Payment. In the event the Company's Statutory
Surplus determined utilizing the IBNR Account Balance exceeds the Company's
Minimum Surplus on the Closing Date based on the parties' estimates of such
amounts using the best information then available, Purchaser shall pay the
amount of such excess to Seller in cash at Closing in addition to the Purchase
Price.

    Section 4.18. Out of Network Reciprocal Access. For a period of one (1) year
following the Closing Date, Purchaser shall permit Seller's Affiliates to access
the Company and its Affiliates' provider networks provided such access is not
prohibited by the Company or its Affiliate's agreements with such providers and
Seller shall cause its Affiliates to permit the Company to have access to such
Affiliates' provider networks provided such access is not prohibited by the
Seller's or its Affiliates' agreements with such providers, in each case for out
of area coverage for emergency or urgent care services only.

    Section 4.19 Accreditation. Prior to the final adjudication of any dispute
involving the Company's quality assurance accreditation status pursuant to
Section 641.512 and Section 641.515(g), Florida Statutes (2000) after the
expiration of the Company's current accreditation status, the Company will have
received from the National Committee for Quality Assurance or another DOI
approved accreditation organization (i) unqualified quality assurance
accreditation pursuant to Section 641.512 and Section 641.515(g), Florida
Statutes (2000), or (ii) at least twelve (12) months of provisional or qualified
accreditation. In the event that such accreditation is not obtained prior to or
as a result of such final adjudication the parties agree that the Purchaser will
be damaged, that the amount of Purchaser's damages would be difficult to
ascertain and agree that the remaining principal balance of the Promissory Note
shall be reduced by Five Million and No/100 Dollars ($5,000,000.00) as full and
complete liquidated damages for loss of accreditation and the parties also agree
that upon such reduction of the principal balance of the Promissory Note any
other claims or rights with respect to the Company's loss of accreditation shall
be forever waived and released. The parties shall cooperate and use all
reasonable efforts to obtain accreditation of the type described in clause (i)
or clause (ii). On and after Closing, Purchaser shall act in good faith and use
all reasonable efforts to obtain such accreditation.

    Section 4.20. Investigations by the Parties.

    (a) Investigations by Seller. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, PURCHASER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS
OR IMPLIED, RELATING IN ANY WAY TO THE PURCHASER, INCLUDING, WITHOUT LIMITATION,
ANY WARRANTY PROVIDED FOR UNDER STATUTORY OR COMMON LAW OR THE UNIFORM
COMMERCIAL CODE. BOTH PURCHASER AND SELLER ARE ACTING AT ARM'S LENGTH TO PROTECT
THEIR OWN INTERESTS, AND BOTH PURCHASER AND SELLER SHALL USE THEIR OWN
INDEPENDENT BUSINESS JUDGMENT CONCERNING THE SALE AND PURCHASE OF THE SHARES.
SELLER HAS COMPLETED OR PRIOR TO CLOSING SHALL HAVE COMPLETED, TO ITS
SATISFACTION, ALL INVESTIGATIONS, INSPECTIONS AND REVIEWS WHICH SELLER DEEMS
NECESSARY IN ITS SOLE DISCRETION RELATING TO THE PURCHASER, IT BEING AGREED AS
SET FORTH ABOVE THAT PURCHASER SHALL GIVE NO WARRANTY AND MAKE NO REPRESENTATION
EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT. SELLER ACKNOWLEDGES
THAT SUBJECT TO THE REPRESENTATIONS EXPRESSLY MADE BY PURCHASER IN THIS
AGREEMENT, IT AGREES TO CONVEY THE SHARES AS HEREIN PROVIDED, SOLELY BASED UPON
ITS RELIANCE ON ITS OWN INVESTIGATIONS, INSPECTIONS AND JUDGMENT.

27

--------------------------------------------------------------------------------

    (b) Investigations by Purchaser. EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, SELLER HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR
IMPLIED, RELATING IN ANY WAY TO THE SHARES OR THE COMPANY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY PROVIDED FOR UNDER STATUTORY OR COMMON LAW OR THE
UNIFORM COMMERCIAL CODE. BOTH PURCHASER AND SELLER ARE ACTING AT ARM'S LENGTH TO
PROTECT THEIR OWN INTERESTS, AND BOTH PURCHASER AND SELLER SHALL USE THEIR OWN
INDEPENDENT BUSINESS JUDGMENT CONCERNING THE SALE AND PURCHASE OF THE SHARES.
PURCHASER HAS COMPLETED OR PRIOR TO CLOSING SHALL HAVE COMPLETED, TO ITS
SATISFACTION, ALL INVESTIGATIONS, INSPECTIONS AND REVIEWS WHICH PURCHASER DEEMS
NECESSARY IN ITS SOLE DISCRETION RELATING TO THE SHARES AND THE COMPANY, IT
BEING AGREED AS SET FORTH ABOVE THAT SELLER SHALL GIVE NO WARRANTY AND MAKE NO
REPRESENTATION EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT.
PURCHASER ACKNOWLEDGES THAT SUBJECT TO THE REPRESENTATIONS EXPRESSLY MADE BY
SELLER IN THIS AGREEMENT, IT AGREES TO ACCEPT CONVEYANCE OF THE SHARES, SOLELY
BASED UPON ITS RELIANCE ON ITS OWN INVESTIGATIONS, INSPECTIONS AND JUDGMENT.

28

--------------------------------------------------------------------------------




ARTICLE V
INDEMNIFICATION


    Section 5.1. Indemnification.

    (a) Indemnification by Seller. From and after the Closing and subject to the
limits set forth in this Article V, Seller agrees to indemnify, defend and hold
Purchaser and the Company harmless from and in respect of any and all losses,
damages, costs and reasonable expenses (including, without limitation,
reasonable expenses of investigation and defense fees and disbursements of
counsel and other professionals) (collectively, "Losses"), that they may incur
arising out of or due to (i) any misrepresentation or breach of any
representation, warranty, covenant, undertaking or other agreement of Seller
contained in this Agreement (provided, however, that Seller shall have no
liability to Purchaser or the Company for any such misrepresentation or breach
of any such representation, warranty, covenant, undertaking or other agreement
of Seller contained in this Agreement to the extent that Purchaser had knowledge
of such any misrepresentation or breach of any representation, warranty,
covenant, undertaking or other agreement of Seller contained in this Agreement
prior to the Closing Date), (ii) any of the matters listed on Section 5.1(a) of
Seller's Disclosure Schedule and any action, suit, proceeding at law or in
equity, governmental investigation, arbitration or administrative or other
proceeding (other than any action, suit or proceeding resulting from or arising
out of this Agreement or the transactions contemplated hereby) pending against
or affecting the Company as of the Closing Date, or (iii) any claims or expenses
(including settlement costs and other fees) relating to or resulting from any of
the foregoing. Notwithstanding anything to the contrary contained in this
Agreement, the Seller shall not be liable for Losses pursuant to clause (i) or
Losses pursuant to clause (iii) to the extent such Losses under clause (iii)
relate to claims or expenses resulting from Losses described in clause (i) of
this Section 5.1(a) (such Losses under clause (i) and clause (iii) of this
Section 5.1(a), the "Non-Litigation Indemnification Losses"), whether such
Non-Litigation Indemnification Losses relate to or are brought under this
Article V or otherwise, unless and until the total of all Non-Litigation
Indemnification Losses exceeds $250,000 and then only for the amount by which
such Non-Litigation Indemnification Losses exceed $250,000; provided, further,
that Purchaser shall not be entitled to recover Non-Litigation Indemnification
Losses from Seller of more than $5,000,000 in the aggregate. The foregoing
monetary limitations shall not apply with respect to any Losses incurred by
Purchaser or the Company arising under, related to, or resulting from the
matters described in clause (ii) or Losses pursuant to clause (iii) to the
extent such Losses under clause (iii) relate to claims or expenses resulting
from Losses described in clause (ii) of this Section 5.1(a).

    (b) Indemnification by Purchaser. From and after the Closing and subject to
the limits set forth in this Article V, Purchaser agrees to indemnify, defend
and hold Seller harmless from and in respect of any and all Losses that it may
incur arising out of or due to (i) any misrepresentation or breach of any
representation, warranty, covenant, undertaking or other agreement of Purchaser
contained in this Agreement (provided, however, that Purchaser shall have no
liability to Seller for any such misrepresentation or breach of any such
representation, warranty, covenant, undertaking or other agreement of Purchaser
contained in this Agreement to the extent that Seller had knowledge of such any
misrepresentation or breach of any representation, warranty, covenant,
undertaking or other agreement of Purchaser contained in this Agreement prior to
the Closing Date), (ii) any claims arising from the operations of the Company
after the Closing Date, or (iii) any claims or expenses (including settlement
costs and other fees) relating to or resulting from any of the foregoing;
provided, however, that the Purchaser shall not be liable under this
Section 5.1(b) unless and until the total of all claims for indemnity or damages
with respect to any inaccuracy or breach of any such representations or
warranties or breach of any covenants, undertakings or other agreements, whether
such claims are brought under this Article V or

29

--------------------------------------------------------------------------------

otherwise, exceeds $250,000 and then only for the amount by which such claims
for indemnity or damages exceed $250,000; provided, further, that Seller shall
not be entitled to recover from Purchaser under this Section 5.1(b) or otherwise
more than $5,000,000 in the aggregate. The foregoing monetary limitations shall
not apply with respect to any loss incurred by Seller arising under, related to,
or resulting from Purchaser or Company's breach of their respective obligation
under Section 4.4(b).

    (c) Survival. The several representations, warranties and covenants of the
parties contained in this Agreement or in any instrument delivered pursuant to
this Agreement will survive the Closing Date as follows: (i) the representations
and warranties set forth in Section 2.3, Section 2.4, Section 2.10, Section 2.13
and Section 3.13 shall survive until 6 months after the expiration of any
applicable statute of limitations; all other representations, warranties,
covenants, undertakings or other agreements will remain in full force and effect
through and including December 31, 2002. No claim by Purchaser, the Company or
Seller for indemnification for the breach of a representation, warranty,
covenant, undertaking or other agreement, under Section 5.1(a)(i),
Section 5.1(a)(iii) to the extent such loss under Section 5.1(a)(iii) relates to
claims or expenses resulting from Losses described in Section 5.1(a)(i), or
Section 5.1(b), respectively, shall be valid unless the party seeking
indemnification makes a claim for indemnification by delivery of written notice
to the other party prior to the expiration for such representation or warranty
of the applicable survival period as set forth in this Section 5.1(c). Nothing
in this Section 5.1(c) shall limit in any way Purchaser's right to
indemnification for Losses pursuant to Section 5.1(a)(ii) or Losses pursuant to
Section 5.1(a)(iii) to the extent such Losses under Section 5.1(a)(iii) relate
to claims or expenses resulting from Losses described in Section 5.1(a)(ii).
This Section 5.1(c) shall not apply to the Ancillary Agreements, the Stock
Pledge Agreement, the Security Agreement or the Promissory Note.

    (d) Notice and Opportunity to Defend. Except for any matter for which
Purchaser or the Company is indemnifiable for the resulting Losses pursuant to
Section 5.1(a)(ii) and Section 5.1(a)(iii) to the extent such loss under
Section 5.1(a)(iii) relates to claims or expenses resulting from Losses
described in Section 5.1(a)(iii), if an event occurs which a party asserts is an
indemnifiable event pursuant to Section 5.1, the party seeking indemnification
shall promptly notify the other party obligated to provide indemnification (the
"Indemnifying Party"). If such event involves (i) any claim or (ii) the
commencement of any action or proceeding by a third person, the party seeking
indemnification (the "Indemnitee") will give such Indemnifying Party prompt
written notice of such claim or the commencement of such action or proceeding,
provided, however, that the failure to provide prompt notice as provided herein
will not relieve the Indemnifying Party of its obligations hereunder, except and
only to the extent that such failure prejudices the Indemnifying Party
hereunder. If any such action is brought against an Indemnitee and it notifies
the Indemnifying Party of the commencement or pendency thereof, the Indemnifying
Party shall be entitled to participate therein and, to the extent that it
wishes, to assume the defense thereof, with counsel reasonably satisfactory to
the Indemnitee. After notice from the Indemnifying Party to the Indemnitee that
the Indemnifying Party will assume the defense thereof, the Indemnifying Party
shall not be liable to the Indemnitee for any legal expenses of other counsel or
any other related expenses subsequently incurred by the Indemnitee in connection
with the defense thereof, and the Indemnitee agrees to cooperate fully with the
Indemnifying Party and its counsel in the defense against any such asserted
liability. The Indemnitee and the Indemnifying Party shall make available to
each other and their attorneys and representatives, at all reasonable times, all
witnesses, books and records relating to such action or proceeding, and will
render to each other such assistance as may be reasonably required to prepare a
proper and adequate defense of any such action or proceeding. In the event the
Indemnitee fails to comply with the foregoing, the Indemnifying Party shall be
entitled to recover from the indemnified party all costs, expenses and damages
incurred by the indemnifying party as a result of such breach. The Indemnitee
shall have the right to

30

--------------------------------------------------------------------------------

participate at its own expense in the defense of such asserted liability. In no
event shall an Indemnifying Party be liable for any settlement effected without
its consent.

    (e) Purchaser Litigation Indemnity. With respect to any matter ("Pending
Litigation") for which Purchaser or the Company is indemnifiable for the
resulting Loss pursuant to Section 5.1(a)(ii) and Section 5.1(a)(iii) to the
extent such Loss under Section 5.1(a)(iii) relates to claims or expenses
resulting from Losses described in Section 5.1(a)(ii) as of the Closing, Seller
shall assume the defense of the Pending Litigation in such manner as Seller
shall deem appropriate. Seller shall be entitled to select counsel to conduct
the defense in such Pending Litigation at Seller's sole cost and expense and
Seller shall take all steps necessary in the defense or settlement of such
Pending Litigation. Purchaser and the Company shall be entitled to participate
in the defense of any such Pending Litigation with their own counsel and at
their own expense, and Seller shall not be liable to Purchaser or the Company
for any legal expenses of their counsel or any other related expenses incurred
by Purchaser or the Company in connection with the defense of the Pending
Litigation. Purchaser shall, and Purchaser shall cause the Company to, cooperate
fully with Seller and its counsel in the defense against any such Pending
Litigation, including the execution of any document relating to the settlement
or defense of such Pending Litigation. Purchaser and the Company shall make
available to Seller and its attorneys and representatives, at all reasonable
times, and on a timely basis, all witnesses, books and records relating to such
Pending Litigation, and will render to Seller such assistance as may be
reasonably required to prepare a proper and adequate defense of any such Pending
Litigation. In the event Purchaser or the Company fails to comply with the
foregoing, Seller shall be entitled to recover from Purchaser and the Company
all damages incurred by Seller.

    Seller shall be entitled to enter into a settlement or compromise of any
Pending Litigation, without the prior consent of Purchaser or the Company, to
the extent that such settlement or compromise relates to a monetary settlement
or compromise, in which case, neither Purchaser nor the Company shall be
entitled to question the manner in which Seller defended such Pending Litigation
or the amount or nature of any such settlement. To the extent that any proposed
settlement or compromise of such Pending Litigation relates to a non-monetary
settlement or compromise, Seller shall not enter into such settlement or
compromise of such Pending Litigation, without the prior consent of Purchaser
and the Company, which consent shall not be unreasonably conditioned, withheld
or delayed.

    (f)  Adjustment for Insurance and Taxes. The amount which an Indemnifying
Party is required to pay to, for or on behalf of the Indemnitee pursuant to this
Article V and Section 4.3 shall be adjusted (including, without limitation,
retroactively) (i) by any insurance proceeds actually recovered by or an behalf
of such Indemnitee in reduction of the related indemnifiable loss (the
"Indemnifiable Loss") and (ii) to take account of any Tax benefit realized as a
result of any Indemnifiable Loss. Amounts required to be paid, as so reduced,
are hereinafter sometimes called an "Indemnity Payment." If an Indemnitee has
received or has had paid on its behalf an Indemnity Payment for an Indemnifiable
Loss and subsequently receives insurance proceeds for such Indemnifiable Loss,
or realizes any Tax benefit as a result of such Indemnifiable Loss, then the
Indemnitee shall (i) promptly notify the Indemnifying Party of the amount and
nature of such proceeds and benefits and (ii) pay to the Indemnifying Party the
amount of such insurance proceeds or Tax benefit or, if lesser, the amount of
the Indemnity Payment.

    Section 5.2. Mitigation of Loss. Each Indemnitee is obligated to use its
reasonable efforts to mitigate the amount of any Loss for which it is entitled
to seek indemnification hereunder, and the Indemnifying Party shall not be
required to make any payment to an Indemnitee in respect of such Loss to the
extent such Indemnitee failed to use such reasonable efforts with the foregoing
obligation.

31

--------------------------------------------------------------------------------

    Section 5.3. Subrogation. Upon making any Indemnity Payment, the
Indemnifying Party will, to the extent of such payment, be subrogated to all
rights of the Indemnitee against any third party in respect of the Loss to which
the payment relate; provided however, that until the Indemnitee recovers full
payment of its Loss, any and all claims of the Indemnifying Party against any
such third party on account of such payment are hereby made expressly
subordinated and subjected in right of payment of the Indemnitee's rights
against such third party. Without limiting the generality of any other provision
hereof, each such Indemnitee and Indemnifying Party will duly execute upon
request all instruments reasonably necessary to evidence and perfect the
above-described subrogation and subordination rights.

    Section 5.4. Tax Indemnification. None of the provisions of Article V, with
the exception of Section 5.6, shall apply to the claims, obligations,
liabilities, covenants and representations under Section 4.3, which shall be
governed solely by the terms thereof.

    Section 5.5. Purchaser's Set-Off Rights. Purchaser shall not have any right
to set-off any Loss incurred by Purchaser for which Seller is obligated to
indemnify Purchaser in accordance with Section 5.1(a) unless there has been a
final adjudication of such Loss by a court of competent jurisdiction, including
the expiration of all applicable appeal periods without the filing of an appeal;
provided, however, if Purchaser incurs a bona fide Loss, and where the Loss
incurred requires the payment of money, such money has been paid (the date such
Loss is incurred or such payment is made, the "Offset Date"), in an amount
greater than One Million and No/100 Dollars ($1,000,000.00) which it reasonably
believes is indemnifiable under this Agreement and such Loss is not promptly
satisfied by Seller in accordance with the indemnification requirements of this
Agreement, then the Purchaser may, prior to the final adjudication of such Loss,
offset one-half of the amount of such Loss (the "Offset Amount") against the
next payment due under the Promissory Note, provided, however, the Offset Amount
shall not exceed an amount (the "Offset Limit") equal to fifty percent (50%) of
the next payment due under the Promissory Note. Any Offset Amount which exceeds
the Offset Limit shall be carried over and constitute an Offset Amount with
respect to each subsequent payment due under the Promissory Note (in an amount
up to the Offset Limit for each such subsequent payment). After such offset, the
Purchaser shall pay the next payment due under the Promissory Note when
otherwise due and payable (subject to further offset by future Offset Amounts),
and Seller shall create a segregated account on its books and records until such
time as the liability for the Loss has been finally adjudicated with amount
equal to the Offset Amount. If and to the extent Purchaser's receipt of funds to
satisfy Losses is delayed as a result of the Purchaser being precluded from
offsetting a Loss pending the due date of the next payment due under the
Promissory Note or because the Offset Amount exceeds the Offset Limit, Purchaser
shall receive and Seller shall pay interest at the rate of eight percent (8%)
per annum on the amount of such Loss from the Offset Date to the date of the
actual offset. In the event Purchaser elects to make an offset to the principal
balance of the Promissory Note, the Offset Amount shall accrue interest at the
rate of eight percent (8%) per annum from the date the payment was due until
such time as there is a final adjudication of the Loss in question if or to the
extent it is determined that the Loss did not occur. Within five (5) days of the
final adjudication Loss, Purchaser or Seller, as the case may be, shall pay all
then unpaid Loss amounts and any related interest to the other as herein
determined.

    Section 5.6. Exclusive Remedy. Following the Closing, the indemnities
provided for in this Article V shall be the sole and exclusive remedies of the
parties and their respective officers, directors, employees, Affiliates, agents,
representatives, successors and assigns for any breach of or inaccuracy in any
representation or warranty or any breach, nonfulfillment or default in the
performance of any of the covenants, agreements, undertakings or other
agreements contained in this Agreement (but not any such covenants, agreements,
undertakings or other agreements to the extent they are by their terms to be
performed after the Closing Date). The parties shall not be entitled to a
rescission of this Agreement or to any further indemnification rights or claims
of any nature whatsoever in respect thereof (whether by contract, common law,
statute, law, regulation or otherwise, including, without

32

--------------------------------------------------------------------------------

limitation, under the Racketeer Influence and Corrupt Organizations Act of 1970,
as amended), all of which the parties hereby waive, provided however, nothing
herein is intended to waive any claims for intentional fraud.


ARTICLE VI
CONDITIONS


    Section 6.1. Conditions to Each Party's Obligation to Effect the Closing.
The obligations of Seller, on the one hand, and Purchaser, on the other hand to
consummate the Closing are subject to the satisfaction (or, if permissible,
waiver by the party for whose benefit such conditions exist) of the following
conditions:

    (a) no arbitrator or Governmental Entity shall have issued any order, decree
or ruling, and there shall not be any statute, rule or regulation, restraining,
enjoining or prohibiting the consummation of the material transactions
contemplated by this Agreement; provided that the parties shall have used their
best efforts to cause any such order, decree, statute, rule or regulation to be
vacated or lifted;

    (b) all authorizations, approvals or consents required to permit the
consummation of the transactions contemplated hereby shall have been obtained
and be in full force and effect, except where the failure to have obtained any
such authorizations, approvals or consents would not have a Seller Material
Adverse Effect or a Purchaser Material Adverse Effect, as the case may be;

    (c) if so required by law, the DOI shall have issued an order approving this
Agreement and the transactions contemplated by this Agreement; and

    (d) if so required by law, all notification filings required to be made
under the HSR Act shall have been made, all applicable waiting periods
thereunder shall have expired or been terminated without any request from any
appropriate Governmental Entity for additional information or, if additional
information has been requested, all applicable extended waiting periods shall
have expired; provided, however, that Purchaser may not rely on the condition
set forth in this subsection (d) if the failure to obtain the requisite
approvals or clearances under the HSR Act is a result of Purchaser's failure to
take all necessary action.

    Section 6.2. Conditions to the Obligations of Purchaser. The obligations of
Purchaser to consummate the transactions contemplated hereby are subject to the
satisfaction (or waiver by Purchaser) of the following further conditions:

    (a) the representations and warranties of Seller shall be true and accurate
as of the Closing Date as if made at and as of such time (other than those
representations and warranties that address matters only as of a particular date
or only with respect to a specific period of time which need to be true and
accurate only as of such date or with respect to such period), except where the
failure of such representations and warranties to be so true and accurate
(without giving effect to any limitation as to "materiality" or "material
adverse effect" set forth therein), would not have a Seller Material Adverse
Effect;

    (b) Seller shall have performed in all material respects the obligations
hereunder required to be performed by it at or prior to the Closing Date,

    (c) From December 31, 2000 through the Closing Date there shall have been no
Seller Material Adverse Effect.

    (d) No action or proceedings shall have been instituted or, to the knowledge
of the Seller or the Company, threatened before a court or other government body
or by any public authority to restrain or prohibit any of the transactions
contemplated hereby.

33

--------------------------------------------------------------------------------

    (e) Purchaser shall have received a certificate signed by two executive
officers of Seller, dated as of the Closing Date, to the effect that, to their
knowledge, the conditions set forth in Sections 6.2(a), (b), (c) and (d) have
been satisfied;

    (f)  Purchaser shall have received duly executed resignations from all of
Company's directors and officers effective as of the Closing Date;

    (g) Seller shall have delivered executed copies of each of the Ancillary
Agreements; provided, however, that Purchaser may not rely on the condition set
forth in this subsection (e) if Seller's failure to deliver executed copies of
any of the Ancillary Agreements is as a result of Purchaser's failure to
negotiate in good faith prior to Closing any such Ancillary Agreement(s);

    (h) The Seller shall have delivered to the Purchaser (i) copies of the
Company's certificate or articles of incorporation, including all amendments
thereto, in each case certified by the Secretary of State or other appropriate
official of its jurisdiction of incorporation, (ii) a certificate from the
Secretary of State or other appropriate official of their respective
jurisdictions of incorporation to the effect that the Company is in good
standing or subsisting in such jurisdiction and listing all charter documents of
the Company on file, (iii) if applicable, a certificate from the Secretary of
State or other appropriate official in each State in which the Company is
qualified to do business to the effect that the Company is in good standing in
such State, and (iv) a copy of the By-Laws of the Company, certified by the
Secretary of the Company as being true and correct and in effect on the Closing
Date; and

    (i)  The provisions of any amended Schedules that Seller provides to
Purchaser shall be reasonably acceptable to Purchaser.

    Section 6.3. Conditions to the Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated hereby are subject to the
satisfaction (or waiver by Seller) of the following conditions:

    (a) The representations and warranties of Purchaser shall be true and
accurate as of the Closing Date as if made at and as of such time (other than
those representations and warranties that address matters only as of a
particular date or only with respect to a specific period of time which need to
be true and accurate only as of such date or with respect to such period),
except where the failure of such representations and warranties to be so true
and accurate (without giving effect to any limitation as to "materiality" or
"material adverse effect" set forth therein) would not have a Purchaser Material
Adverse Effect;

    (b) Purchaser shall have performed in all material respects all of the
obligations hereunder required to be performed by Purchaser, at or prior to the
Closing Date;

    (c) Seller shall have received a certificate signed by two executive
officers of Purchaser, dated as of the Closing Date, to the effect that, to
their knowledge, the conditions set forth in Section 6.3(a) and Section 6.3(b)
have been satisfied;

    (d) Purchaser shall have delivered executed copies of each of the Ancillary
Agreements; provided, however, that Seller may not rely on the condition set
forth in this subsection (d) if Purchaser's failure to deliver executed copies
of any of the Ancillary Agreements is as a result of Sellers' failure to
negotiate in good faith prior to Closing any such Ancillary Agreement(s);

    (e) Purchaser shall have delivered to the Seller (i) copies of its Articles
of Organization, including all amendments thereto, certified by the Secretary of
State of the State of Florida, and (ii) certificates from the Secretary of State
of the State of Florida, to the effect that Purchaser is in good standing in
such State;

34

--------------------------------------------------------------------------------

    (f)  From December 31, 2000 through the Closing Date there shall have been
no Purchaser Material Adverse Effect;

    (g) No action or proceedings shall have been instituted or, to the knowledge
of Purchaser, threatened before a court or other government body or by any
public authority to restrain or prohibit any of the transactions contemplated
hereby; and

    (h) The provisions of any amended Schedules that Purchaser provides to
Seller shall be reasonably acceptable to Seller.


ARTICLE VII
TERMINATION


    Section 7.1. Termination. Anything herein or elsewhere to the contrary
notwithstanding, this Agreement may be terminated and the transactions
contemplated herein may be abandoned at any time prior to the Closing Date:

    (a) by the mutual consent of Seller and Purchaser;

    (b) by Seller or Purchaser,

(i)if the Closing shall not have occurred on or prior to July 31, 2001 (or
August 31, 2001 if the only condition remaining unfulfilled at July 31, 2001 is
approval by any required Governmental Entity and Seller and Purchaser are
continuing to seek to obtain such approval); provided, however, that the right
to terminate this Agreement under this Section 7.l(b)(i) shall not be available
to any party whose failure to fulfill any obligation under this Agreement has
been the cause of, or resulted in, the failure of the Closing to occur on or
prior to such date;

(ii)if any Governmental Entity shall have issued an order, decree or ruling or
taken any other action (which order, decree, ruling or other action the parties
hereto shall use their best efforts to lift), in each case permanently
restraining, enjoining or otherwise prohibiting the material transactions
contemplated by this Agreement, and such order, decree, ruling or other action
shall have become final and non-appealable; or

(iii)the Purchaser fails to deliver the Commitment Letter and the Equity
Commitment as required in Section 3.8.

    (c) by Seller if Purchaser (x) breaches or fails in any material respect to
perform or comply with any of its material covenants and agreements contained
herein or (y) breaches its representations and warranties in any material
respect and such breach would have a Purchaser Material Adverse Effect in each
case such that the conditions set forth in Section 6.1 or Section 6.3 would not
be satisfied, provided, however, that Seller shall give Purchaser written notice
of its intention to terminate this Agreement pursuant to this Section 7.1(c),
Purchaser shall thereafter exercise its reasonable best efforts to cure such
breach and the Seller may not terminate this Agreement pursuant to this
Section 7.1 (c) if Purchaser is able to cure such breach within the 60 day
period following Seller's notice; or

    (d) by Purchaser if Seller (x) breaches or fails in any material respect to
perform or comply with any of their material covenants and agreements contained
herein or (y) breaches its representations and warranties in any material
respect and such breach would have a Seller Material Adverse Effect, in each
case such that the conditions set forth in Section 6.1 or Section 6.2 would not
be satisfied; provided, however, that Purchaser shall give Seller written notice
of its intention to terminate this Agreement pursuant to this Section 7.1(d),
Seller shall thereafter exercise of its reasonable best efforts to cure such
breach and Purchaser may not terminate this

35

--------------------------------------------------------------------------------

Agreement pursuant to this Section 7.1(d) if Seller is able to cure such breach
within the 60 day period following Purchaser's notice.

    Section 7.2. Procedure and Effect of Termination. In the event of the
termination and abandonment of this Agreement by Seller or Purchaser pursuant to
Section 7.1 hereof, written notice thereof shall forthwith be given to the other
party if the transactions contemplated by this Agreement are terminated as
provided herein:

    (a) each party will return all documents, work papers and other material of
any other party relating to the transactions contemplated hereby, whether so
obtained before or after the execution hereof, to the party furnishing the same;

    (b) all confidential information received by either party with respect to
the business of any other party or its subsidiaries or Affiliates shall be
treated in accordance with the provisions of the Confidentiality Agreement,
which shall survive the termination of this Agreement; and

    (c) neither party will have any liability under this Agreement to the other
except (i) as stated in subparagraphs (a) and (b) of this Section 7.2 or
Section 7.3; (ii) for any willful breach of any provision of this Agreement,
(iii) if the termination is for any reason other than as set forth in
Section 7.1(d), the Escrow Agent shall immediately deliver the Deposit to Seller
and Seller shall retain the Deposit without in any way limiting any of Seller's
other rights or remedies under this Agreement, and (iv) as provided in the
Confidentiality Agreement. Notwithstanding the foregoing, in the event the
termination and abandonment of this Agreement results from Section 7.1(b)(iii),
the Escrow Agent shall return to Purchaser the Initial Deposit and neither party
shall have any liability under this Agreement to the other except as stated in
subparagraphs (a) and (b) of this Section 7.2.

    Section 7.3. Additional Termination Payment. In the event this Agreement is
terminated and the transactions contemplated herein abandoned prior to the
Closing Date for any reason other than:

    (a) the failure of the condition specified in Section 6.1(d), Section 6.2(b)
or Section 6.2(c);

    (b) the failure of the DOI to approve this Agreement and the transactions
contemplated by this Agreement, with conditions deemed reasonable by the
Purchaser, after the reasonable and diligent efforts of Purchaser to obtain such
approval; or

    (c) termination of this Agreement pursuant to Section 7.1(a), by Seller
pursuant to Section 7.1(b)(i), Section 7.1(b)(ii), Section 7.1(b)(iii) or
Section 7.1(d), then the Purchaser shall pay Seller the sum of Four Million and
No/100 Dollars ($4,000,000.00), and the Escrow Agent shall immediately deliver
the Deposit to Seller and neither party shall have any recourse under this
Agreement except as stated in Section 7.2(a) and Section 7.2.(b).


ARTICLE VIII
MISCELLANEOUS


    Section 8.1. Governing Law and Consent to Jurisdiction. The laws of the
state of Delaware (irrespective of its choice of law principles) shall govern
all issues concerning the validity of this Agreement, the construction of its
terms and the interpretation and enforcement of the right and duties of the
parties. Each party irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America in New York (and the State of New York and federal courts having
jurisdiction over appeals therefrom) in respect of the transaction contemplated
by this Agreement, the other agreements and documents referred to herein and the
transactions contemplated by this Agreement and such other documents and
agreements.

    Section 8.2. Amendment and Modification. Subject to applicable law, this
Agreement may be amended, modified and supplemented in any and all respects by
written agreement of the parties at

36

--------------------------------------------------------------------------------

any time prior to the Closing Date with respect to any of the terms contained
herein. Notwithstanding the foregoing, in the event any court expressly refuses
to accept the jurisdiction the parties have specified in Section 8.1, such
section shall be deemed amended without further action of the parties to allow
the parties to select any venue other than California or Florida.

    Section 8.3. Notices. All notices, consents and other communications
hereunder shall be in writing and shall be deemed to have been duly given
(a) when delivered by hand or by Federal Express or a similar overnight courier;
(b) five days after being deposited in any United States Post Office enclosed in
a postage prepaid, registered or certified envelope addressed or (c) when
successfully transmitted by telecopier (with a confirming copy of such
communication to be sent as provided in clauses (a) or (b) above), to the
receiving party at the address or telecopier number set forth below (or at such
other address or telecopier number for a party as shall be specified by like
notice), provided, however, that any notice of change of address or telecopier
number shall be effective only upon receipt:

    (a) if to Purchaser, to:

Florida Health Plan Holdings II, L.L.C.
2828 Croasdaile Drive
Durham, NC 27705
Telephone: (919) 383-0355
Telecopy No.: (919) 309-2702
Attention: Steven M. Scott, M.D., Manager


with a copy (which shall not constitute notice) to:

White & Case LLP
First Union Financial Center
200 South Biscayne Boulevard, Suite 4900
Miami, Florida 33131
Telephone: (305) 371-2700
Telecopy: (305) 358-5744
Attention: Edward E. Sawyer, Esq.


and

Moore & Van Allen, PLLC
2200 West Main Street
Suite 800
Durham, North Carolina 27705
Attention: James H. Clark


    (b) if Seller, to:

Foundation Health Corporation
21650 Oxnard Street
Woodland Hills, CA 91367
Telephone: (818) 676-6000
Telecopy No.: (818) 676-7503
Attention: Michael E. Jansen, Esq., Vice President
Assistant General Counsel and Assistant Secretary

with a copy (which shall not constitute notice) to:

McDermott, Will & Emery
2049 Century Park East, 34th Floor
Los Angeles, California 90067


37

--------------------------------------------------------------------------------

Telephone: (310) 277-4110
Telecopy No.: (310) 277-4730
Attention: Mark J. Mihanovic, Esq.


and

McDermott, Will & Emery
201 South Biscayne Boulevard, Suite 2200
Miami, Florida 33131
Telephone: (305) 358-3500
Telecopy No.: (305) 347-6500
Attention: Gary Scott Davis, Esq.


    Section 8.4. Interpretation.

    (a) The words "hereof," "herein" and "herewith" and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole and not to any particular provision of this Agreement, and article,
section, paragraph, exhibit and schedule references are to the articles,
sections, paragraphs, exhibits and schedules of this Agreement unless otherwise
specified. The words describing the singular number shall include the plural and
vice versa, and words denoting any genders shall include all gender and words
denoting persons shall include corporations and partnerships and vice versa. The
phrase "to the knowledge of" or any similar phrase shall mean such facts and
other information which as of the date of determination are actually known to
any vice president, chief financial officer or assistant general counsel and any
officer or employee superior to any of the foregoing, of the referenced party
after due inquiry as required by this Agreement and, with respect to Seller,
those items which are actually known to the Company's senior financial, legal,
marketing and medical management employees. The phrase "made available" in this
Agreement shall mean that the information referred to has been made available if
requested by the party to whom such information is to be made available. The
phrases "the date of this Agreement," "the date hereof" and terms of similar
import, unless the context otherwise requires, shall be deemed to refer to
January 19, 2001. As used in this Agreement, the term "business day" means a
day, other than a Saturday or Sunday, on which banking institutions in the City
of New York are required to be open. The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

    (b) The Disclosure Schedule and the Purchaser's Disclosure Schedule shall be
construed with and as an integral part of this Agreement as if the same had been
set forth verbatim herein. Any matter disclosed pursuant to the Disclosure
Schedule and the Purchaser's Disclosure Schedule shall be deemed to be disclosed
for all purposes under this Agreement, but such disclosure shall not be deemed
to be an admission or representation as to the materiality of the item so
disclosed.

    (c) Headings are for convenience of the parties only and shall be given no
substantive or interpretative effect whatsoever.

    Section 8.5. Counterparts. This Agreement may be executed in multiple
counterparts, including facsimile counterparts (provided that originals are
delivered by overnight delivery), all of which shall together be considered one
and the same agreement.

    Section 8.6. Entire Agreement; Third Party Beneficiaries. This Agreement
(including the documents and the instruments referred to herein), the
Confidentiality Agreement, the Disclosure Schedule and the Purchaser's
Disclosure Schedule (i) constitute the entire agreement and supersede all prior
agreements and understandings, both written and oral among the parties with
respect to the subject

38

--------------------------------------------------------------------------------

matter hereof and (ii) except as provided herein, are not intended to confer
upon any person other than the parties herein any rights or remedies hereunder
and specifically are not intended to create an employment agreement with any
employee of Company.

    Section 8.7. Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated.

    Section 8.8. Service of Process. Each party irrevocably consents to the
service of process outside the territorial jurisdiction of the courts referred
to in Section 8.1 hereof in any such action or proceeding by mailing copies
thereof by registered United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 8.3 hereof.
However, the foregoing shall not limit the right of a party to effect service of
process on the other party by any other legally available method.

    Section 8.9 Specific Performance. Each party acknowledges and agrees that in
the event of any breach of this Agreement each non-breaching party would be
irreparably and immediately harmed and could not be made whole by monetary
damages. It is accordingly agreed that the parties will (a) waive, in any action
for specific performance, the defense of adequacy of a remedy at law and (b) be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement in any action
instituted in accordance with Section 8.1.

    Section 8.9. Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by either party (whether by
operation of law or otherwise) without the prior written consent of the other
party, which consent shall not be unreasonably withheld. Subject to the
preceding sentence, this Agreement will be binding upon, inure to the benefit of
and be enforceable by the parties and their respective permitted successors and
assigns.

    Section 8.10. Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with the transactions contemplated hereby shall
be paid by the party incurring such costs and expenses, whether or not the
transactions contemplated hereby are consummated.

    Section 8.11. Waivers. Except as otherwise provided in Agreement, any
failure of either party to comply with any obligation, covenant, agreement or
condition herein may be waived by the party or parties entitled to the benefits
thereof only by a written instrument signed by the party granting such waiver,
but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

    Section 8.12. No Double Recovery. Notwithstanding anything herein to the
contrary, no party shall be entitled to indemnification or reimbursement under
any prevision of this Agreement for any amount to the extent such party his been
indemnified or reimbursed for such amount under any other provision of this
Agreement or otherwise.

    Section 8.13. Attorneys' Fees and Costs. In the event of any arbitration or
litigation to enforce or interpret the terms and provisions of this Agreement,
the prevailing party shall be entitled to an award against the other party for
its reasonable attorneys' fees and costs incurred in connection with such
arbitration or litigation (including all trial and appellate levels and
post-judgment collection proceedings).


ARTICLE IX
DISPUTE RESOLUTION


    Section 9.1. Negotiation. The parties shall attempt in good faith to resolve
any dispute arising out of or relating to this Agreement promptly by
negotiation. Either party may give the other party notice

39

--------------------------------------------------------------------------------

of any dispute not resolved in the normal course of business. Within five
(5) days after delivery of the notice, the receiving party shall submit to the
notifying party a written response. The notice and the response shall include
(i) a statement of each party's position and a summary of arguments supporting
that position, and (ii) the name and title of the person who will represent that
party. As soon as practicable but in no event later than five (5) business days
after delivery of the notifying party's notice, the representatives of both
parties shall meet at a mutually acceptable time and place, and thereafter as
often as they reasonably deem necessary, to attempt to resolve the dispute. If a
negotiator intends to be accompanied at a meeting by an attorney or other
person, notice shall be given to the other negotiator(s) at least three
(3) business days before the meeting. If the matter has not been resolved within
ten (10) days of the notifying party's notice under this section, either party
may by notice to the other party initiate mediation of the controversy or claim
as provided in Section 9.2. All negotiations pursuant to this Section 9.1 are
confidential and shall be treated as compromise and settlement negotiations for
purposes of the Federal Rules of Evidence and state rules of evidence. Each
party shall bear the cost of its own expenses relating to the negotiations.

    Section 9.2. Mediation. The parties shall endeavor to settle any dispute,
controversy or claim arising out of or relating to this Agreement, or its
breach, termination or validity, which has not been resolved by negotiation as
provided in Section 9.1, by mediation under the then current rules of the
American Arbitration Association (the "AAA"). The parties in accordance with the
applicable rules of the AAA shall select the mediator. If the matter has not
been resolved within ten (10) days after the initiation of mediation, either
party may initiate binding arbitration of the controversy or claim as provided
below. Each party shall bear the cost of its own expenses relating to the
mediation; provided, however, the parties shall equally share any fees charged
by the mediator or AAA.

    Section 9.3. Arbitration. Any dispute, controversy or claim arising out of
or relating to this Agreement, or its breach, termination or validity, which has
not been resolved by mediation within ten (10) days after the commencement of
such mediation, shall be settled by binding arbitration. Arbitration shall be
before a three-person panel of neutral arbitrators one (1) named by the Seller
and one (1) named by the Purchaser, with the naming of the arbitrators to occur
within thirty (30) days after the demand for arbitration is made, and with the
third (3rd) arbitrator to be chosen by the two (2) arbitrators named by the
parties. Should either the Seller or the Purchaser refuse or neglect to join in
the appointment of the arbitrators, the arbitrators shall be appointed in
accordance with the provisions of the Commercial Arbitration Rules of the
American Arbitration Association (the "Rules"). If any arbitrator shall die,
resign, be disqualified, or otherwise fail or become unable to serve as an
arbitrator, a replacement arbitrator shall be selected in the same manner as
such arbitrator was originally selected in accordance with this Section 9.3.

    (a) The arbitrators shall be entitled to a reasonable fee commensurate with
fees for professional services requiring similar time and effort. If the
arbitrators so desire, they shall have the authority to retain the services of a
neutral judge or attorney (whose fees shall be treated as an arbitrator's fees)
to assist them in administering the arbitration and conducting any hearings and
taking evidence at such hearings or otherwise. In addition, if the arbitrators
so desire, they shall have the right to retain the services of a neutral expert
to assist them in resolving the matter submitted to them for arbitration. Any
such neutral judge, attorney or expert may be disqualified in the circumstances
and in the manner in which a neutral arbitrator may be disqualified pursuant to
the Rules.

    (b) The arbitrators shall expeditiously hear and decide all matters
concerning the matter submitted to them for arbitration. The arbitration shall
be conducted in New York City, N.Y., and shall be conducted in accordance with
the then current Rules (excluding rules governing the payment of arbitration,
administrative, or other fees or expenses to the arbitrators or the AAA) and
pursuant to the Federal Arbitration Act, except to the extent such Rules
conflict with the express provisions of this Section 9.3 (which shall prevail in
the event of such conflict); provided,

40

--------------------------------------------------------------------------------

however, that all substantive law issues relating to the rights and obligations
of the parties under this Agreement shall be governed by Section 8.1. The
arbitrators shall conduct a hearing no later than forty-five (45) days after
submission of the matter to arbitration, and a decision (which shall be rendered
in writing and shall specify the factual and legal reasons for each decision)
shall be rendered by the arbitrators within fifteen (15) days of the hearing. At
the hearing, the parties shall present such evidence and witnesses as they may
choose, with or without counsel. Each party shall have the right to present to
the arbitrators for their consideration a position paper outlining its position
and arguments; provided, that such party simultaneously provides a copy of such
position paper to the other party. Adherence to formal rules of evidence shall
not be required but the arbitration panel shall consider any evidence and
testimony that it determines to be relevant in accordance with procedures that
it determines to be appropriate. The parties agree that the arbitrators and any
court enforcing the award of the arbitrators shall not have the right or
authority to award punitive or exemplary damages to any party to the
arbitration. The responsibility for paying the costs and expenses of the
arbitration, including compensation to the arbitrators and any judges, attorneys
or experts retained by the arbitrators, shall be allocated among the parties to
the arbitration in a manner determined by the arbitrators to be fair and
reasonable under the circumstances; provided, however, the fees and expenses of
the parties' respective counsel, consultants and witnesses shall be borne as
provided for in Section 8.13.

    (c) This submission and agreement to arbitrate shall be specifically
enforceable. Arbitration may proceed in the absence of any party if notice of
the proceedings has been given to such party. The Parties agree to abide by all
awards rendered in such proceedings. All awards may be filed with the clerk of
the cost as set forth in Section 8.13 as a basis of judgment and of the issuance
of execution for its collection. No party shall be considered in default
hereunder during the pendency of arbitration proceedings specifically relating
to such default.

    Section 9.4 Expedited Proceedings. The parties acknowledge that the welfare
of each party depends upon resolving, disputes, controversies and claims
expeditiously. The deadlines set forth in this Article XI for the accomplishment
of specified actions are firm deadlines that may not be extended except by
mutual agreement or to prevent severe and irreparable damage on the part of the
party seeking the extension.

[SIGNATURES APPEAR ON NEXT PAGE]

41

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed by their respective officers thereunto duly authorized as of the date
first written above.

SELLER:

HEALTH NET, INC.

By:   /s/ B. CURTIS WESTEN   

--------------------------------------------------------------------------------

Name: B. Curtis Westen
Title: Senior Vice President, General Counsel and Secretary    

PURCHASER:

FLORIDA HEALTH PLAN HOLDINGS II, L.L.C.

By:   /s/ STEVEN M. SCOTT, M.D.   

--------------------------------------------------------------------------------

Name: Steven M. Scott, M.D.
Title: Sole Manager    

JOINDER: The undersigned individual hereby joins in this Agreement solely for
purposes of undertaking and guaranteeing the obligations of the Purchaser under
Section 7.3 of this Agreement.

/s/ STEVEN M. SCOTT, M.D.   

--------------------------------------------------------------------------------

Steven M. Scott, M.D., personally    

42

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.1
STOCK PURCHASE AGREEMENT BY AND BETWEEN HEALTH NET, INC. AND FLORIDA HEALTH PLAN
HOLDINGS II, L.L.C.
ARTICLE I PURCHASE AND SALE
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER
ARTICLE IV COVENANTS
ARTICLE V INDEMNIFICATION
ARTICLE VI CONDITIONS
ARTICLE VII TERMINATION
ARTICLE VIII MISCELLANEOUS
ARTICLE IX DISPUTE RESOLUTION
